J-A11026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

P.M.                                                IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

L.B.M.

                            Appellant                    No. 3421 EDA 2015


               Appeal from the Order Entered November 10, 2015
               In the Court of Common Pleas of Delaware County
                   Domestic Relations at No(s): 2000-014826


BEFORE: SHOGAN, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                   FILED June 24, 2016

        Appellant, L.B.M. (Mother), appeals from the November 10, 20151

order granting the petition for modification of the existing custody order and

the petition for relocation filed by P.M. (Father), with respect to the parties’

son, D.M., born in January 1999. After careful review, we affirm.

        The trial court set forth the extensive procedural and factual history of

this case in its November 10, 2015 order, which the testimonial and

documentary evidence supports.            As such, we adopt it herein.   See Trial

Court Order, 11/10/15, at 1-22.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  The trial court’s order is dated November 9, 2015, but was filed on
November 10, 2015.
J-A11026-16


       Relevant to this appeal, Father filed the respective petitions on April

14, 2015, in which he requested legal and primary physical custody of D.M.,

then age sixteen, and a sophomore in high school. D.M. resided all of his life

with Mother in Villanova, Delaware County, Pennsylvania. Father resided in

the State of California “on and off since 1999.” N.T., 8/26/15, at 62. At the

time of the subject proceedings, he resided in Bonita, California, a suburb of

San Diego, with his wife and her son.

       The existing custody order, dated November 8, 2013, granted the

parties shared legal custody.         The order granted Mother primary physical

custody, and Father partial physical custody for ten days following the end of

the school year, and for three consecutive weeks prior to the beginning of

the school year. The order also set forth Father’s periods of partial physical

custody during holidays.2

       In his petition, Father alleged that D.M. “[wa]s being suspended and

presumably terminated from the Radnor School District for the balance of his

academic career,” as the result of an incident in February or March of 2015,

when D.M. gained unauthorized access to and harmed the Radnor School

District’s computer network.          Petition for Relocation, 4/14/15, at ¶ 11;

Petition for Modification, 4/14/15, at ¶ 6; Trial Court Order, 11/10/15, at 8,

n 7. In addition, Father alleged that D.M. interfered with the Radnor High
____________________________________________


2
  The Honorable Barry C. Dozor, who presided over the subject proceedings,
issued the November 8, 2013 custody order following an evidentiary trial.



                                           -2-
J-A11026-16


School computers in March 2014, resulting in the computers “being

confiscated by the Radnor Police[.]” Petition for Modification, 4/14/15, at ¶

5(b).    Father further alleged, “Mother cannot control [D.M.,] and [D.M.] is

potentially very dangerous with his enhanced computer skills and knowledge

in an unsupervised environment[.]” Id. at ¶ 8.

        A trial occurred on Father’s petitions on August 26, 2015, and

September 11, 2015, during which Father testified on his own behalf.       In

addition, Father presented the testimony of his wife, G.M., and his sons from

his first marriage, Je.M., then age 29, and Ju.M., then age 31.3

        Mother testified on her own behalf, and presented the testimony of

Michael Wilson, the Director of Government Relations and Outreach at the

Commonwealth Connections Academy, a cyber school where she enrolled

D.M. in March 2015.         Further, Mother presented the testimony of George

Torrey, whom she employed in January 2014 to tutor D.M. in math. In lieu

of testimony, Mother introduced into evidence letters from H.C., the mother

of a friend of D.M., and C.R. and S.G., family friends.

        The trial court interviewed D.M. in camera in the presence of counsel.

D.M. testified that he wanted to continue living with Mother.       See N.T.,

9/11/15, at 155.        Further, the trial court introduced into evidence the

____________________________________________


3
  Father has four adult sons from his first marriage.      Trial Court Order,
11/10/15, at 6, ¶ 10.




                                           -3-
J-A11026-16


psychological evaluation of D.M. performed by V. Richard Roeder, Ph.D., in

June 2015.

       On November 10, 2015, the trial court granted the parties joint legal

custody,4 Father primary physical custody to begin no later than November

28, 2015, and Mother partial physical custody for seven weeks during the

summer. Further, the trial court ordered D.M. to attend a minimum of five

individual counseling and therapy sessions to assist him in his “relocation to

California, his self-esteem, or other personal issues.”          Trial Court Order,

11/10/15, at 44.

       On November 12, 2015, Mother timely filed a notice of appeal and a

concise    statement     of   errors    complained   of   on   appeal   pursuant   to

Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i). The trial court filed

a Rule 1925(a) opinion on December 3, 2015.

       On appeal, Mother presents the following issues for our review.

              1. Whether the [t]rial [c]ourt erred and/or abused
              its discretion in failing to consider the possible harm
              to [D.M.] in uprooting him from the care pattern he
              has known from a young age[?]




____________________________________________


4
  We observe that the Child Custody Act (“Act”), 23 Pa.C.S.A. §§ 5321-5340,
does not use the term “joint legal custody.” See generally 23 Pa.C.S.A.
§ 5322(a). Here, we refer to the court’s legal custody award as “shared
legal custody.” Id.




                                           -4-
J-A11026-16


            2. Whether the [t]rial [c]ourt erred and/or abused
            its discretion in disregarding [D.M.]’s preference to
            remain in [] Pennsylvania with his mother[?]

            3. Whether the [t]rial [c]ourt erred and/or abused
            its discretion in analyzing the factors enumerated in
            [23] Pa.C.S.A. § 5328(a) and § 5337(h)(1)-(10) as
            the [trial] court’s analysis, findings of fact and
            conclusions of law are not supported by the
            record[?]

Mother’s Brief at 9.

      Mother argues that the trial court abused its discretion by (1) failing to

weigh the benefits to D.M. of relocating to California against “the possible

harm [he] would suffer by uprooting him from the care pattern he has

known from a young age”; (2) disregarding D.M.’s preference to remain in

Pennsylvania; and (3) failing to weigh the statutory best interest factors, 23

Pa.C.S.A. § 5328(a)(3) and (10), and the statutory relocation factors, 23

Pa.C.S.A. § 5337(h)(1), (2), and (7), in favor of Mother. Id. at 15.

      Our scope and standard of review in custody matters is as follows.

            In reviewing a custody order, our scope is of the
            broadest type and our standard is abuse of
            discretion. We must accept findings of the trial court
            that are supported by competent evidence of record,
            as our role does not include making independent
            factual determinations. In addition, with regard to
            issues of credibility and weight of the evidence, we
            must defer to the presiding trial judge who viewed
            and assessed the witnesses first-hand. However, we
            are not bound by the trial court’s deductions or
            inferences from its factual findings. Ultimately, the
            test is whether the trial court’s conclusions are
            unreasonable as shown by the evidence of
            record. We may reject the conclusions of the trial
            court only if they involve an error of law, or are

                                     -5-
J-A11026-16


            unreasonable in light of the sustainable findings of
            the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted)

(emphasis added).

      Further, we have stated the following.

            [T]he discretion that a trial court employs in custody
            matters should be accorded the utmost respect,
            given the special nature of the proceeding and the
            lasting impact the result will have on the lives of the
            parties concerned. Indeed, the knowledge gained by
            a trial court in observing witnesses in a custody
            proceeding cannot adequately be imparted to an
            appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006), quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004).

      Pursuant to the Act, in considering modification of an existing custody

order, “a court may modify a custody order to serve the best interest of the

child.” 23 Pa.C.S.A. § 5328(a). “The best-interests standard, decided on a

case-by-case basis, considers all factors that legitimately have an effect

upon the child’s physical, intellectual, moral, and spiritual well[-]being.”

Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006), quoting Arnold v.

Arnold, 847 A.2d 674, 677 (Pa. Super. 2004).        Section 5328(a) provides

the following enumerated list of factors a trial court must consider.

            § 5328. Factors to consider when awarding
            custody.

            (a) Factors. – In ordering any form of custody, the
            court shall determine the best interest of the child by
            considering all relevant factors, giving weighted

                                     -6-
J-A11026-16


          consideration to those factors which affect the safety
          of the child, including the following:

                (1) Which party is more likely to encourage
                and permit frequent and continuing contact
                between the child and another party.

                (2) The present and past abuse committed by
                a party or member of the party’s household,
                whether there is a continued risk of harm to
                the child or an abused party and which party
                can    better   provide   adequate      physical
                safeguards and supervision of the child.

                (2.1) The information set forth in section
                5329.1(a)(1) and (2) (relating to consideration
                of child abuse and involvement with protective
                services).

                (3) The parental duties performed by each
                party on behalf of the child.

                (4) The need for stability and continuity in the
                child’s education, family life and community
                life.

                (5) The availability of extended family.

                (6) The child’s sibling relationships.

                (7) The well-reasoned preference of the child,
                based on the child’s maturity and judgment.

                (8) The attempts of a parent to turn the child
                against the other parent, except in cases of
                domestic violence where reasonable safety
                measures are necessary to protect the child
                from harm.

                (9) Which party is more likely to maintain a
                loving, stable, consistent and nurturing
                relationship with the child adequate for the
                child's emotional needs.


                                   -7-
J-A11026-16


                  (10) Which party is more likely to attend to the
                  daily physical, emotional, developmental,
                  educational and special needs of the child.

                  (11) The proximity of the residences of the
                  parties.

                  (12) Each party’s availability to care for the
                  child or ability to make appropriate child-care
                  arrangements.

                  (13) The level of conflict between the parties
                  and the willingness and ability of the parties to
                  cooperate with one another. A party’s effort to
                  protect a child from abuse by another party is
                  not evidence of unwillingness or inability to
                  cooperate with that party.

                  (14) The history of drug or alcohol abuse of a
                  party or member of a party’s household.

                  (15) The mental and physical condition of a
                  party or member of a party’s household.

                  (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

      In the instant case, as neither Father nor Mother was seeking to

relocate, but only D.M. would be moving a significant distance if Father’s

petition for modification was granted, this circumstance “does not per se

trigger [S]ection 5337 of the … Act.” D.K. v. S.P.K., 102 A.3d 467, 477

(Pa. Super. 2014).   Nevertheless, we have held, “[t]rial courts should still

consider the relevant factors of [S]ection 5337(h) in their [S]ection 5328(a)

best interest analysis.” Id. at 477-478. We have explained, “several of the

relevant factors of [S]ection 5337(h) are encompassed, directly or implicitly,


                                     -8-
J-A11026-16


by the custody factors listed in [S]ection 5328(a). Any relevant [S]ection

5337(h) factor that is not expressly encompassed in [S]ection 5328(a)

should be considered by the trial court under the catchall provision of

[S]ection 5328(a)(16).” Id. at 478. The Section 5337(h) relocation factors

are as follows.

            § 5337. Relocation

            (h) Relocation factors.--In determining whether to
            grant a proposed relocation, the court shall consider
            the following factors, giving weighted consideration
            to those factors which affect the safety of the child:

                  (1) The nature, quality, extent of involvement
                  and duration of the child’s relationship with the
                  party proposing to relocate and with the
                  nonrelocating party, siblings and other
                  significant persons in the child’s life.

                  (2) The age, developmental stage, needs of
                  the child and the likely impact the relocation
                  will have on the child’s physical, educational
                  and emotional development, taking into
                  consideration any special needs of the child.

                  (3)    The     feasibility of  preserving the
                  relationship between the nonrelocating party
                  and the child through suitable custody
                  arrangements, considering the logistics and
                  financial circumstances of the parties.

                  (4) The child’s preference, taking into
                  consideration the age and maturity of the
                  child.

                  (5) Whether there is an established pattern of
                  conduct of either party to promote or thwart
                  the relationship of the child and the other
                  party.


                                     -9-
J-A11026-16


                  (6) Whether the relocation will enhance the
                  general quality of life for the party seeking the
                  relocation, including, but not limited to,
                  financial or emotional benefit or educational
                  opportunity.

                  (7) Whether the relocation will enhance the
                  general quality of life for the child, including,
                  but not limited to, financial or emotional
                  benefit or educational opportunity.

                  (8) The reasons and motivation of each party
                  for seeking or opposing the relocation.

                  (9) The present and past abuse committed by
                  a party or member of the party’s household
                  and whether there is a continued risk of harm
                  to the child or an abused party.

                  (10) Any other factor       affecting   the   best
                  interest of the child.

23 Pa.C.S.A. § 5337(h).

      In its November 10, 2015 order, the trial court recited and reviewed all

of the Section 5328(a) best interest factors and all of the Section 5337(h)

relocation factors. See Trial Court Order, 11/10/15, at 23-39. In its Rule

1925(a) opinion, the trial court addressed Mother’s asserted errors.

      With respect to her assertion that the court failed to consider the

possible harm to D.M. by “uprooting him from the care pattern he has

known from a young age,” the court disagreed and explained in part as

follows.

            Under this care pattern [D.M.] has repeatedly
            engaged in a course of conduct that has led to
            multiple disciplinary actions from his schools, and
            ultimately led to his removal from Radnor School

                                    - 10 -
J-A11026-16


             District as well as the filing of criminal charges
             against him.     This care pattern by Mother also
             included the exclusion of Father from all major life
             decisions and the alienation of Father and Father’s
             family from [D.M.].     Mother has also repeatedly
             exercised poor judgment. Mother has consistently
             ignored the requirements of [shared] legal custody
             by refusing to seek legally required [] approval [from
             Father] before making decisions for [D.M.]. Mother
             also, by her own admission, provided [D.M.] with
             ‘every single document’ generated in connection with
             this custody case….

             The estrangement of [D.M.] from Father, as a direct
             result of Mother’s actions, has undoubtedly harmed
             [D.M.], Father and [D.M.]’s relationship, and their
             ability to communicate.

Trial Court Opinion, 12/3/15, at 30. With respect to the benefits to D.M. in

relocating to live with Father, the trial court found as follows.

             These benefits are numerous and significant, and
             include Father’s expertise in the field of computer
             technology and his ability to mentor [D.M.] about
             computer technology, the chance to live and learn in
             California which is renowned for its central role in the
             world of technology, [D.M.’s] opportunity to attend a
             high school that would provide him with social
             interaction, with both peers and teachers, as well as
             more contact with members of Father’s family[.]

Id. at 29.

      The trial court addressed D.M.’s preference to remain in Pennsylvania

with Mother and found, “that while [D.M.] would prefer to remain in

Pennsylvania with Mother[,] it is not in his best interests to do so. [D.M.]’s

best interests are better served by living in California with Father than to

continue living in Pennsylvania with Mother.            Th[e trial c]ourt also


                                      - 11 -
J-A11026-16


determined that [D.M.]’s pattern of misconduct, and even criminal activity,

illustrated that his maturity, judgment, and decision-making skills are

questionable.”   Id. at 24.   The trial court concluded that D.M. moving to

California with Father was in D.M.’s best interests.

             [T]h[e trial c]ourt determined that Mother was
             unable to provide competent guidance in the area of
             computers and ethics regarding computer systems
             which th[e trial c]ourt determines is necessary. …
             Th[e trial c]ourt notes that Mother herself continued
             to testify that she was not technologically savvy and
             the record is well developed that Father is more than
             competent in this area to assist [D.M.]. Father …
             due to his background in the field of computer
             technology, is both willing and able to provide [D.M.]
             with continuing guidance, education, and supervision
             about not only computer technology but also the
             responsibilities that come along w[ith] using
             technology.     Father is also uniquely capable of
             helping [D.M.] because he has had custody of the
             four older boys who have had similar issues,
             including an addiction to computers/gaming. All of
             the older boys are now flourishing and enjoy a close
             relationship with their Father and Father’s family
             despite the circumstances that they experienced.

Id. at 26.

      Finally, with respect to Mother’s assertion that the trial court failed to

properly weigh the Section 5328(a) best interest factors and the Section

5337(h) relocation factors, the trial court disagreed.    Specifically, the trial

court emphasized its thorough consideration of all of the requisite statutory

factors in light of the testimonial and documentary evidence, as well as its

credibility and weight of the evidence findings against Mother, which fall

within the sole province of the trial court. See A.V. v. S.T., 87 A.3d 818,

                                     - 12 -
J-A11026-16


820 (Pa. Super. 2014) (citations omitted) (stating, in part, that “on issues of

credibility and weight of the evidence, we defer to the findings of the trial

[court.] … The parties cannot dictate the amount of weight the trial court

places on evidence”).

      Upon review, we conclude that the trial court carefully and thoroughly

considered the best interests of D.M. in fashioning its custody award. The

record overwhelmingly supports the trial court’s decision, based in large

part, on finding that D.M. has a “history of misconduct with technology while

attending various schools in Pennsylvania. Th[e trial c]ourt heard testimony

of four   (4) separate     incidents during which    [D.M.]   misused school

technology.   All of these incidents led to punishment for [D.M.], and

ultimately led to, contributed to, and were cause for his withdrawal from

Radnor School District.”   Trial Court Opinion, 12/3/15, at 9.    As such, we

discern no abuse of discretion.

      Based on the foregoing, we conclude that the entirety of the trial court

opinions comprehensively expound on Mother’s issues.          Accordingly, we

adopt and incorporate the trial court’s November 10, 2015 order and

December 3, 2015 opinion with this memorandum in affirming the November

10, 2015 custody order.

      Order affirmed.




                                    - 13 -
J-A11026-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2016




                          - 14 -
                                                                                      Circulated 06/16/2016 03:02 PM




            IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                                  CIVIL ACTION - LAW


P,M,
               Plaintiff
       v.                                           No.: 2000-014826


               Defendant
                                                    IN CUSTODY


Francis Urso, Esquire for Plaintiff
Jeanne Bakker, Esquire for Defendant

                                        FINAL CUSTODY QRDER
                                           rif
       AND NOW, to wit, this          7          day of November 2015, upon consideration of the

Petition to Modify Custody and Petition for Relocation both flied by Father onAprll 14, 2015,

and the Trial held   on August   26, 2015 and September 11, 2015, it Is hereby ORDERED and

DECREED as follows:

 A. Procedural History

   1. Plalntlff/Father, P, M,             , hereinafter "Father," has remarried and resides with
      his wife and wife's child at       Rawhide Court, Bonita, CA, the suburbs of San Diego,
      California.

   2, Defendant/Mother, L B. M.                          ., hereinafter "Mother," remains slngle,
      resides with the parties' son D. M.              , at     . Chandler Lane, Vlllanova, PA
      19085.

   3. The parties' only child is D,,/'fl,.     , presently 16 years of age, and was born on
      January 12, 1999. D:,N\ ls currently In the 11th grade and Is currently enro'led In the
      cyber school, the Commonwealth Connections Academy. ·

   4. The parties have had several previous custody orders In this case, all of which have
      always provided each party with Joint Legal Custody. Additlonally, this Court notes that
      Mother has always had primary custody and Father has always had partial physical
      custody which consisted of time during the school year and a significant portion of time

                                           Page 1 of 44
             during the summer months as for most of Minor Child's life Father has lived In the State
             of California.

         5. The first Temporary Custody Order was Issued on December 4, 2002, signed by The
            Honorable Judge Fitzpatrick, and provided Mother and Father Joint Legal Custody,
            Mother Primary Physical Custody, and Father Partial Physical Custody. Additionally,
            Father was given eight (8) weeks of custody of Minor Chlld during the summer and one
            (1) week of custody of Minor Child during Spring Break.

        6. On September 4, 2012 a Petition to Modify Existing Custody Order was filed.'

        7. The parties were before the Master and on December 4, 2012 a Temporary Custody
           Order was signed by The Honorable Judge Fitzpatrick. The Temporary Custody Order
           provlded Mother and Father Joint Legal Custody, Mother Prlmarv Physical Custody, and
           Father Partial Physical Custody. Additionally, the Temporary Custody Order stated that
           the December 4, 2002 Temporary Custody Order remained In full force and effect.

        8. This Court notes that Mother flied an immediate Motion to Modify this Temporary
           Custody Order seel     11. On June 11, 2013 Mother filed a request for a Hearing De Novo appealing the May 31,
         2013 Temporary Custody Order.

     12. This case was assigned to the undersigned Judge.

     13. This Court scheduled a Pre-Trial Conference on this matter on July 9, 2013. During the
         Pre-Trlal Conference, this Court heard argument from the parties regarding the Issue of
         Father's 8 weeks of partial physical custody. As of the date of the Pre-Trial Conference,
         Father had yet to spend any of the allotted 8 weeks with Minor Child and It was clear to
         the Court that without intervention Father would not be able to exercise any of his
         partial physical custody that summer.

             a. As a result of the argument during the Pre-Trlal Conference, the Court heard
                from Mother, Father, and Minor Child on the sole Issue of Father's partial physical
                custody for the summer of 2013,3 the Court entered an Order on July 10, 2013,
                specifically addressing Father's 2013 summer visitation and provided Father with
                a specifically carved ont period of partial custody/visitation with Minor Ch!ld in
                California from 8/6/13 to 8/19/2013.

             b, The Court's July 10, 2013 Order was issued at the request of the parties,
                Including Minor Child, and since the parties were unable to come to an
                agreement in the Spring or early Summer of 2013 as to Father's visitation wlth
                Minor Child.

            c. This Court did not provide Father wlth more time than previously ordered;
                 rather, it reluctantly provided and frustrated Father with less than the eight (8)
                weeks of summer vacation, solely due to Minor Child's prescheduled
                commitments and summer schedule and the lack of "summer" left following the
                July 9, 2013 Pre-Trial Conference. During the Pre-Trlal Conference, this Court
                heard consistent testimony that Father had never enjoyed the full eight weeks of
                summer vacation In the history of this case and this Court, due to the animosity
                between both parties and Mother's Intentional schedullng of events during
                Father's custodial time. This Court sought to carve out a specific agreed upon
                time, during the summer of 2013, that Minor Child would spend with Father and
                his family In California.

    14. This Court notes that at the same time this Court was Issuing the Temporary Custody
        Order regarding the 2013 summer vacation, Mother's Petition to Modify Custody was
3 This Court notes that In all proceedings before this court, with the exception of day 2 (September H, 2015) of
the two day relocation and custody trial, Mother has always been a self-represented party. Addltlonally, this Court
notes that despite repeated admonishments to the contrary, Mother always brings Minor Chlld to any and all
proceedings before this court and has Minor Child sitting In the body of the courtroom, with the Court requesting
that Minor Chlld sit outside the courtroom.

                                                 Page 3 of 44
    simultaneously scheduled before a Master. On July 10, 2013 a Temporary Custody
    Order, Issued by Master Wright and signed by The Honorable Splros Angelos, stated
    that the case was currently on appeal with this Court and that this Court had directed
    this matter to be removed from the Master's list.

 15. Following the July 9, 2013 Pre-Trlal Conference, both the Petition to Modify as well as
     the request for a Hearing De Novo were consolidated for Trial to be held on October 31,
    2013.
 16. This Court held the first Trial In this case on October 31, 2013, this Court notes that at
     this time- Father was not requesting relocation of Minor Chi Id or primary custody, the
     sole issue was again the periods of partial physical custody that Father would be able to
     enjoy with Minor Chlld and that Mother would comply with. To this date, Mother has
     always tried to minimize Father's partial custody.

 17. On November 8, 2013 the Court Issued a Fina! Custody Order providing the parties
     again with Joint Legal Custody, Mother with primary physical custody and father with
     partlal physical custody. Additionally, thls Order gave Father a ten (10) day period of
     custody of Minor Child at the beginning of Minor Child1s summer vacation. The Order
     also provided Father with another separate period of three (3) continuous weeks of
     custody during Minor Child's summer vacation. This Court determined that this schedule
     was more likely to be followed by Mother and Minor Child and would enable Minor Child
     to attend his Boy Scout and other commitments that he has over the summer months.
     Father was also provided with short periods of custody during Minor Child's Christmas
     and Spring break vacations, and further visits to be mutually agreed upon.

18. On April 6, 2015, Father filed his Notice of Intent to Relocate. This Court notes that
    Father is not seeking to relocate hlmselt, but rather was seeking to relocate Minor Child
    from the Commonwealth of Pennsylvania to the St.ate of California.

19. On April 14, 2015, Father filed both a Petition to Modify Custody and a Petition for
    Relocation, requesting Primary Custody of Minor Chlld and for Minor Child to be
    relocated to California to llve with Father.

20. On April 23, 2015, Mother filed her objection to Father's Notice of Intent to Relocated
    and the Petttion for Relocation.

21.ln anticipation of the Custody and Relocation Trial, on April 29, 2015, this Court issued
   an Order which required Minor Child to undergo a psycholoqlcal evaluation with Dr. V,
    Richard Roeder.

22. On August 26, 2015 and September 11, 2015, this Court held a Custody and Relocation
    Trial.


                                      Page 4 of 44
    B. Findings of Fact

      1.    Father Is a healthy fifty six (56) year old who lives with his Wife4 and step-child at
            Rawhide Court in Bonita, California. Father 'and his Wife testified that Bonita, California
            Is a suburb of San Diego, California.

      2.    Father has resided In the California area on and off since 1999.

      3,    Father's current residence is a four ( 4) bedroom single family home on a cul-de-sac in a
            neighborhood near woods and canyons, where Minor Child has his own bedroom.
            Father testified that his neighborhood Is quiet, peaceful, uneventful, and very safe.
            [N.T., August 26, 2015, p, 69]

      4. Should Minor Child relocate and move to California with Father, Minor Child would
         attend, with his step-brother, Bonita Vista High School, 751 Otay Lakes Road, Chula
         Vista, California 91913, in the Sweetwater School District, which Is a half mile from
         Father's residence.

      5.   As a teenager, Father had attended Radnor High School. Following his high school
           graduation, Father served In the military and has some college credits but has not
           graduated from college and has no formal education or degree beyond his High School
           Diploma. Father has a great deal of experience and expertise working with computers
           and the latest computer technology and has an extensive employment history in that
           area.

      6.   Father ls a Senior System/Cloud Engineer for Illumlna. Father has worked for this
           particular company since February of 2013. Father testiAed that his hours are generally
           nine to five (9M5) and that his employer permits and even encourages him to work from
           home two to three days a week.
      7.   Father testified to the specifics of his job.
                   What I do, or what I did, I was brought in specifically to help Illumlna
                    launch a product to effectively take a lot of what they do In Amazon's
                    Cloud, AWS as In Amazon Web Services. Illumina had a portfolio of
                   software applications that are mainly used by chemists and bloloqists, and
                   geneticists In their everyday work to analyze blologlcal data samples that
                   have been digitized and then uploaded to be processed and analyzed. My
                   job was to recreate the big Amazon Cloud and shrink wrap it down Into a
                   very fast high speed computer system that could run on its own without

1   This Court notes, only for purposes of clarltlcatlon, that this Is Father's thlrd marriage.

                                                      Page S of 44
                 Amazon, without the Internet, In Nome, Alaska under somebody's desk.
                 And I did that. And I built a team around me to continue that effort and It
                 has launched off now Into four or five different variations of the orlglnal.
                 It's called BSO, BaseSpace Onslte,
           [N.T., August 26, 2015, vol. I, p. 67].
    8.    Father's Wife ls a stay at home Mom at present. Father testified that Minor Child
          appears to have a good relationship with his Step-mother, and Father surmised that
          perhaps that was because Minor Child naturally gravitates to women because that Is
          how he grew up, surrounded by hls Mother and sister.

    9.    Minor Child's Stepmother has a fourteen (14) year old son, J;.c..        ·. from a
          previous relationship who resides with Father and Father's Wife. This son Is Minor
          Child's step-brother.

    10. Father has four ( 4) adult sons, R./Vt            i Ji. M.         K JiA.          , and
        J~M.             . from his first marriage, who are Minor Child's half-brothers. }. M.
                 and J:. M..             both testified during this trial,
                                                                                                          5
    11. Mother has an adult daughter,. S.fV\,                     ., who Is Minor Chlld's half-sister.

    12.   J.M.           . testified that he currently resides in l    16. J, /V\.          testified that he currently resides in New York, New York, Is currently
        thirty-one (31) years old, and is employed by Pfizer in their mergers and acqulsltlons
        department. He previously served In the United States Navy as a Surface War Officer
        and later graduated from the Wharton School at the University of Pennsylvania.

    17. J. /J\.         stated that he lived with Father on and off during his flrst tour of duty.
        He sees Minor Chlld approximately once a year, mostly due to his m!Htary obligations,
        and has struggled to communicate with Minor Child outside of these visits.

    18.   J    24. This Court notes that Mother's testimony confirmed that testimony of Father, that she
        had frustrated Father's custodial time In that he had never had the benefit of enjoying
        all eight (8) weeks of summer vacation, due to Minor Chllds summer activities which                                I
        she alone enrolled Minor Child In.                                                                                 I
   25. Father testified, as did Minor Child's older brothers, that at times It is near impossible to                       I
       contact Minor Chlld via any electronic method.

   26. Father testified that In his current relationship with Minor Child there ls "a shield of
       wanton deception." [N.T., August 26, 2015, p. 89] Father explained that statement to
    . mean that Minor Child always appears to be holding something back.

   27. Father noted, and Mother's testimony conceded, that should Minor Ch!ld relocate to
       Californla to be at Father's residence, Minor Child woufd be physically closer to his older
       sister, who currently resides In the Bay Area of San Francisco, California. This Court
       notes that Minor ChHd's only slster, S'     Is the only sibling with whom Minor Chlld has
       primarlly lived and grown up. Father unequivocally testified that he would allow "total"
       and "unfettered" communication and visitation with S          should this Court permit the
       relocation of Minor Child. [N.T., August 26, 2015, vol. I, p. 91].

   28. Father testified that the relationship between Mlnor Ch lid and his younger step-brother
       was cordial and respectful and Father opined that the relationship was not closer
       because the children do not see each other often.

   29. Father was adamant that he has not discussed this case with Minor Child, except when
       Minor Child brought up the issue. Father testified that the discussion was terse and
       worried and that Father attempted to explain his reasons behind seeking the relocation
       and primary custody. Father explained to Minor Child that he wished to provide Minor
       Child with a positive male role model and a moral compass, particularly related to the
       computers and internet usage,

   30. Father candidly informed the Court that despite having joint legal custody since Minor
       Chi Id's birth, Mother does not often provide him with Information regarding Minor Child.

   31. Father candidly testltled that until the Incident in 20157, he had never been informed
       about any prior incidents involving Minor Child and disciplinary Issues at school,
       Including, but not limited to the elementary, middle school, and 2014 Radnor High
       School Incidents that involved Minor Chlfd's misuse of school computer equipment and
       the internet.


        7 This   Incident Is fully discussed and explatned herein, however for purposes of clarification the Incident In
2015 refers to Mlno1· Child's unauthorized access to, and harming of, Radnor School District's network during his
sophomore year of high school. This Incident led to Minor Child's removal from Radnor School District.

                                                    Page 8 of 44
 32. This Court heard testimony about all four Incidents involving Minor Chlld at various
     schools ln the Radnor School District through Dr. Roeder's psycholcqlca] report,
     Mother's testimony, the interview between this Court and Minor Child, and the pollce
     reports and Interviews conducted related to the 2014 and 2015 Incidents.·

 33. Numerous police reports, statements, juvenile petitions, and other paperwork regarding
     Minor Child's 2014 and 2015 disciplinary Incidents were admitted during trial under
     Plaintiff's Exhibit, P~9.

 34. This Court heard no testimony as to whether Minor Child was Adjudicated Delinquent or
     whether there was a Consent Decree entered by the juvenile court. There was no
     testimony or evidence presented as to the disposition of the 2015 Incident; however
     this Court Is aware that the charges against Minor Child have been resolved. This Court
     does not know the manner in which they have been resolved.

 35. This Court notes that Mother testified that a section of Dr. Roeder's psychological report
     detailing Minor Child's disciplinary Incidents was, "a misrepresentation." [N.T,,
     September 11, 2015, p. 19]. However Dr. Roeder's report merely details what Mother
     told Dr. Roeder about Minor Child's discipllnary incidents.

36, Dr. Roeder's psychological report states that Mother explained to him that Minor Child
    had been suspended while In fourth grade for changing his computer security clearance
    to a high level in his school's IT system. See Court's Exhibit, C"1, page 3.

37. About the elementary school incident Mother testified that "It was a local computer and
    he [Minor Child] changed his grade level - his reading level because he was feeling
    bored." [N.T., September 11, 2015, pg, 27].

38. Minor Chlld also referred to several of the past school computer Incidents as "pranks" in
    the evaluation done by Dr. Roeder. See Court's Exhibit, C-1, page 6.

39. Father's testimony was simply that he was unaware of the Incident In elementary school
    orthe punishment resulting therefrom.
40. Dr. Roeder's report explains that Minor Child was again suspended In middle school "for
    changing passwords so that the teachers could not log In and give homework." See
    Court's Exhibit, C-1, page 3~4.

41. Mother's testimony at Trial contradicts her statements in Dr. Roeder's report. Mother's
    testimony regarding Mfnor Child's middle school disciplinary incident was as follows, "He
    [Minor Child] didn't change his teacher's password. He used a very simple technique to
    lock them out of the system." IN,T., September 11, 2015, pg. 14].

42. Mother insisted Minor Child merely, "He locked them [the teachers] out" of their
    computer system. Mother further explained that Minor Child "didn't change" the
    passwords; but, rather Minor Child realized that "when you put our password two times

                                        Page 9 of 44
     or three times wrong the system locks you out. .. So all he did was he showed the kids if
     you do - If you put the wrong password three times the system locks you out," [N.T.,
     September 11, 2015, pg. 27], This Court notes that Minor Chlld used this technique for
     three (3) different teachers.

43. Dr. Roeder's report states Minor Child, "reported that everyone thought it was funny
    that he blocked his teachers from posting homework." See Court's Exhibit, CM1, page 4,
44. Again, thls Court heard testimony that Father was not aware of the elementary or
    mlddle school Incidents, or any punishment that resulted therefrom.

45. In regards to the incident that occurred whlle Minor Child was a Freshman at Radnor
   · High School, this court and the records refers to this Incident as the 2014 incident.

46. Dr. Roeder1s report further outlines Minor Child's high school dlsclpllnary Incidents and
    states that, "In the ninth grade, [Minor Ch!ld] was in trouble for making it Impossible for
    people using the Radnor Township School District computers to go on the Internet. He
    apparently lost his computer privileges for eight months." See Court's Exhibit, C~1, page
    4.

47. In a Radnor Hlgl1 School Statement Report, submitted on February 14, 2014, Minor
    Child stated,

            Last week, I wanted to test a new explolt that would apparently freeze
            most computers that were hard-wired to the network. It worked, this
           exploit can be done from any computer that Is hard wired to the Network.
           This attack consists of a series of IPv6 router advertisement packets that
           are flooded by the thousands. Each packet contains instructions for a
           computer to join the fake network. So when thousands of packets are
           flooded, the CPU of the computer goes up to 100% trying to join all these
           fake networks thus rendering the computer(s) unusable for the period of
           time the flood is happening.

    See Plaintiff's Exhibit,   P-9.
48. The 2/27/2014 Affidavit of Probable Cause outlined the Incident that led to the
   disciplinary action taken by Radnor School District against Minor Child In 2014. The
   affidavit states that Radnor High School reported attacks against their IT systems on
   2/10/2014, 2/11/2014, and 2/18/2014. These attacked, significantly slowed, and
   disrupted the school's network. Additionally, they explained that Minor Child admitted to
   perpetrating some of the attacks, but not all of them. See Plaint1ff's Exhibit, P-9,

49. In relation to the 2014 Incident, Mother testlfied that: 11He [Minor Child] tested a stress
    test." "He just wanted to see how that particular stress test work." [N.T.1 September
    11, 2015, pg. 14].

                                       Page 10 of 44
50, Mother seemingly approving of Minor Childrs conduct in relation to the 2014 incident
     testified as follows:
            What happened, he could not test lt during - most kids on that server
             playing games. He was providing an environment for the children to play
            on his computers. 60 children were playing. He could not stress test his
            server when all kids were playing Im med lately after school ... So his logic
            was that he can stress the server while the least amount of children are
            on the server ... And that's during the school hours. So In order for him to
            connect to his server during school hours when he's In school, when he
            hasa break, when he as a free period, he created that - he bypassed the
            security filters - in the school district that allowed him - originally it was
            to access his computer to put his homework, to put some homework that
            he forgot.                                                            ·

    [N.T., September 11, 2015, pg. 32].
51. Mother continued her testimony by informing this Court of Minor Child's actions by
   testifying that:
           He installed a legal program. It's called VPM ... He installed it in the iPad.
           The school lPad... Because through VPM, through iPad, he can connect to
           his computer at home ... Whlch orlglnally he had done it for pulling his
           homework. It was basically like creating llke an additional drive.

           Then he realized that now when he has free time he can test his server
           through IPad ... What's happening Is he's using his IPad through the VPM on
           iPad, through firewall of school system ... Well then he goes and he Initiate
           the stress test to his computer ... He's using the school system to get to his
           server ... So VPM crashes on the background. He doesn't even know that
           VPM crashed ... and now" ... The traffic that's supposed to go to his server
           actually returned back to the school.

     fN.T., September 11, 2015, pg. 32-36].
52. It was clear through Mother's testimony that she had discussed the 2014 incident
   thoroughly with Minor Child who had informed Mother that he had been surreptitiously
   connecting to his home computer for reasons other than testing his computer gaming
   system. Mother was not communicating this Information to Father,

53. In regards to the incident that occurred whlle Mlnor Child was a Sophomore at Radnor
   High School, this Court and the records refers to this Incident as the 2015 Incident.

54. The Aprll 21, 2015 Affidavit of Probable Cause outlined the Incident that led to the
    disclpllna1y action taken by Radnor School District against Minor Child, and his eventual
   withdrawal from the school, In 2015.

                                       Page 11 of 44
55. The Aprll 21, 2015 Affidavit of Probable Cause states that Radnor High. School reported
   that they had been experiencing attacks against their computer system that slowed,
   froze, and crashed the school's network. Radnor High School stated that the attacks
   occurred every day between January 20, 2015 and January 30, 2015.

56. The April 21, 2015 Affidavit of Probable Cause also states that numerous further attacks
   occurred throughout February and March. Radnor High School was also able to
   determine that Minor Chlld was the owner of an IP address, as well as a the owner of
   theusernarne, that perpetrated the attacks.

57. In regards to the 2015 Incident, Dr. Roeder's report further states,

           In the tenth grade his [Minor Child's] [internet] privileges were returned,
           but he created Internet connections at the school that bypassed content
           filters placed on the system, then shared this Information with at least one
           other student who openly misused the information and shared it with
           others.
     See Court's Exhibit CM1, page 4.

58. Mother's testimony on 2015 lnctdent was as follows:
           In 10th grade he [Minor Child] had his business. And In order for him to
           maintain his business he did exactly what he tried to do for - ln 9th grade.
           He stress test his own server that was in the house Jn the computer that
           tree of them built together. They bullt a powerful machine and the kids
           were doing exactly the same; They were stress testing his server and put
           his server down the way llke the school network went down.

    [N.T., September 11, 2015, pg. 31].

48. Minor Child discussed with the undersigned the 2015 incident as follows:

          I had no intent to do that. That was an accident. What I was doing was -
          you know In - we started this thing ln September - this game server in
          like September or November and In January we started getting - you
          know, we had to kick people off our game server because they were just
          causing problems. They were, you know, being mean to people I guess.
          And they got a little disgruntled at being kicked off so they started
          basically just taking down our server with, you know, internet - they were
          llke flooding our internet baskallv,

          So I was trying to make like protection with my computer. I was trying to
          block out these attacks so they wouldn't affect me because I was losing
          players because, you know, the server would be down at times.


                                        Page 12 of 44
            So I was doing these attacks to myself, so I could, you know, emulate the
            same thing and try to make rules In my router to block them. And the way
            It basically works Is I had bought a server In the Cloud that has a much
            higher bandwith than what I have at home. So it wlll basically send tons
            of data to my computer at home and that would - you know, that would
            be what they were doing. It's called load testing.
            So I was at school when I was throwing these attacks. I was uslng a VPN
            so the dedicated server in the Cloud would think rm at home doing these
            attacks so they were going to my home instead of the school. And I
            couldn't do It after school because there were people on at that tlme, You
            know, I wouldn't want to just kick people off. During school hours there's
            barely anyone on them. And I - there - I think there is either a
            misconfiguration what I was using In the !Pad or it was just the app was
            crashing and it would hit the school.

            So if I was correctly using my VPN my home computer would look l!ke it
            was like telling the server to attack It. And if it was misconfigured, like It
            was with mine, It would look like It was corning from the school. The
            school was telling the dedicated server in the Cloud to attack lt., .From the
            school I created a path to my computer.

        [N.T., September 11, 2015, pg. 145~149].

59. Minor Chlld stated "They [the school district and the police] took ft too seriously," when
    asked about the disciplinary incident that' led to his removal from Radnor High School.
    See Court's Exhibit, C~1, page 4.

60. Additionally Dr. Roeder's evaluation reports Minor Child, \'minimized past and present
    Incidents," as well as "rnlnlmlzed his culpability for the School District Incident this
    year". See Courts Exhibit, c-i, page 4.
61. Minor Child submitted a statement to the Radnor Township Police Department
    regarding the 2015 incident on March 13, 2015. The statement reads,

           At school, I shared Open VPN Software with other students on the iPads
           which allowed them to circumvent the filter. However, I personally used
           this for "Remote Desktop'' and being able to remotely manage game
           servers. I did not attack the school in any way, shape, or form. AH
           technology used by me was only supposed to be used for my game
           servers that I maintain and support outside of the school. I harbor no
           malicious Intent for interfering with Radnor High School.

    See Plalntlff's Exhibit, P~9,



                                       Page 13 of 44
62. This Court notes that in his testimony Minor Child states that he was trying to test his
    system while in the Interviews of Minor Child attached to the Affidavit of Probable
    Cause, Minor Chlld "contlnuatly stated that he did not "Intentionally" cause the attacks
    however could not rationally explain how the attacks are taking place. Minor Child
    continued stating he didn't do anything wrong and gave a written statement. See
    Plaintiff's Exhibit, P-9.
63. Dr. Roeder stated that overall Minor Child "minimized past and present Incidents."
    Additionally the report states that Minor Child, "Indicated that hls behavior In
    elementarv school and middle school were "pranks," and that his violations of the
    school computer system this year were "mistakes." He seemed to have llttle remorse,
    but did express regret that he now could not go on school property for afterschool
    activities or any other reason." See Court's Exhibit, c~1, pages 4-5.

64. Dr. Roeder's report also states that when asked about the 2015 incident Minor ChHd
    explained that he, "did not realize that he would "get expelled from school" for his
    actions." See Court's Exhibit, C-1, page 5.

6.5. Despite all the evidence and testimony to the contrary, Mother also stated, regarding
     Minor Child's multiple disciplinary Incidents and his use of computers, \\I don't think he
     hacked." [N.T., September 11, 2015, pg. 19]. Mother seems to be determined to
     defend Minor Child from the use of the word 1'hacklng" In regards to his disciplinary
     Incidents. Mother has continually falled to accept and appreciate the seriousness of
     Minor Child's misdeeds.

66. Father testified that he became aware of the 2015 Incident only after a frantic call from
    Mother and only after Minor Child had been placed on a ten (10) day school
    suspension.

67. Immediately upon learning about the lncldent and the suspension from Radnor
    Township High Schoo!, Father contacted the Radnor Township School officials to discuss
    options for Minor Child.

68. Father participated In a teleconference with Radnor Township School officials with
    Mother and S       (Minor Child's sister) being present with the school officials.

69. During the teleconference Father learned that the school officials had turned the
    Incident over to the School District officials and as such Father and Mother learned that
    It was the School District's Intent to expel Minor Child permanently.

70. Father and the School District officials were able to negotiate Minor Child's expulsion
    from Radnor Township High School for the balance of the 2014"2015 school year, the
    20l5n2016 school year, with the possibility of Minor Child being able to return for hls
    Senior year 2016-2017.


                                       Page 14 of 44
 71. Father had not been made aware of the search warrants executed on Minor Child's
     telephone or computers in relation to the 2015 lncldent. See Plaintiff's Exhibit, P~9.

 72. Father stated that he was only informed of a possible crlminal investigation when Minor
     Child arrived for his summer visitation ln 2015 without electronics and Father
     questioned why. Minor Child informed Father that they had been taken to be
     investigated. Father only then learned of the juvenile charges on August 25,
     2015 when he had visited Pennsylvania for the first day of this Custody 'rrtal,

73. Father testified that only the day before the Custody and Relocation Trial, on August
    25, 2015, did he become aware that the Delaware County District Attorney had flied a
    Juvenile Complaint against Minor Child and Father further testified that the Information
    was not relayed by Mother or Minor Child but rather through Fatherrs counsel. [N.T.,
    August 26, 2015, vol. I, pgs. 10Qw101].

74. Father testified that he was unaware that Mother had hired an attorney relating to
    Minor Child's outstanding juvenile criminal charges or that there was an Imminent Pre-
    Trlal Juvenile Hearing scheduled for court

75. Mother's testimony was clear, that despite the fact that she was confused about
    paperwork she received from the juvenlle court In July ·Of 2015, she did not tell Father
    about possible criminal charpes; however, she did hire a local attorney to represent
    Minor Child at any juvenile proceedings.

76. Father testified that the school records have the Incorrect birthday for Minor Ch lid, as it
    lists him as a year older and that Father's address is listed as the same as Mother's and
    Minor Child. Father suggested that Mother intentionally misled authorities as to Father's
    address to frustrate or prevent Father from receivlng notice about Minor Child's court
    dates.

77. Father testified that Minor Child told hrm this summer, the summer of 2015 visitation,
    that Mother was considering sending or moving Minor Child to Northern California to
    live with his slster, S

78. Following the meeting with Father, via teleconference, Mother met with the Radnor
    School District superintendent. The superintendent gave Mother a letter that stated that
    Mother and Father twenty-four (24) hours to either voluntarily withdraw Minor Child
    from Radnor School District or he would be expelled from Radnor High School.

79. Father also testified that he was not consulted or informed before M!nor Child 'was
    enrolled In his current school, Commonwealth Connections Academy.

80, As a result of the agreement between Minor Child1 Mother, Father, and Radnor High
    School officials, Minor Child was unenro!led from Radnor High School and Minor Chl/d


                                       Page 15 of 44
     began attending the Commonwealth Connections Academy In March of 2015, to
     complete his Sophomore year of high school.                       ·

81. Father testified that he and Mother did not have any discussion regarding possible other
    schooling after Minor Child's removal from Radnor High School.

82. This Court heard testimony from Mlchael Wiison, Dlrector of Government Relations and
    Outreach at the Commonwealth Connections Academy. The Commonwealth
    Connections Academy is a Cyber Charter School for grades K-12 In the Commonwealth
    of Pennsylvania that is Middle States accredited.

83. Commonwealth Connections Academy has nine thousand (9,000) students currently
    enrolled that use the internet to access dasses during traditional school hours, as well
    as non-tradltlonal school hours, while following the same standards as public schools in
    the Commonwealth by requiring 180 calendar days of attendance by each student.

84. During his various school lessons and day, Minor Child Interacts wtth the teacher as well
    as the other students in the particular class. Minor Child uses the internet for these
    lessons and Interactions

85; Commonwealth Connections Academy has clubs and other activities that Minor Child
    could attend and engage in that would enable him to Interact with other students
    beyond a computer screen.

86. Commonwealth Connections Academy requires a parent to sign a contract for a learnlnq
    coach, who would be responsible to speak with teachers and sign off on their chlld's
    attendance.

87. In addition to the cyber aspect of Commonwealth Connections Academy there are eight
    (8) facilities across the Commonwealth of Pennsylvania where the staff Is located and
    where the students are able to seek additional educational support.

88. Mr. Wiison was not familiar with the detalls of why Minor Chlld began attending
    Commonwealth Connections Academy ln March of 2015; however, Mlnor Child remains
    enrolled with Commonwealth Connections Academy for the 2015~2016 school year.

89. Mr. Wilson testified that Commonwealth Connections Academy tracks attendance, as
    well as progress, and that a student cannot advance In his or her lessons until they
    have demonstrated content mastery of a subject.

90. Mr. Wilson testified that Minor Child was attending school from Monday to Friday In six
    hour increments and appeared to be performing well within the Commonwealth
    Connections Academy structure.


                                     Page 16 of 44
   91. Mr. Wiison was unsure if Minor Child was Adjudicated Dellnquent If or how that may
       affect his enrollment at Commonwealth Connections Academy.
   92. Mother stated that she currently has "total control" of Minor Child's schooling. [N.T.,
       August 26 2015, p. 309].

   93. Mother additionally testified that she enrolled Minor Child in Commonwealth
       Connections Academy without the approval of Father.

   94. Mother stated that she enrolled Minor Child in Computer Camp as well as Boy Scout
       camp in the summer of 2015 over the objections of, and without permission from,
       Father.
  95. Mother testified that she did not discuss engaging a "mentor" for Minor Child with
      Father. However, Mother did hire a "mentor" for Minor Child. Mother stated that the
      "mentor" was a college student who owned his own business and who could put Minor
      Child "on the right path." This "mentor" lived in Florida and never met with Minor Chlld
      in person. The "mentor" and Minor Child communicated over the phone and computer.
      This "mentor" was in contact with Minor Child for approximately three (3) months and is
      no longer working with Minor Chlld.

  96. Mother testified that she did not Inform Father that she wanted Minor Chlld to see a
      psychologist before she set up an appointment for Minor Chlld with a psychologist.
      Addltlonally Mother stated that she plans to set up further appointments with
      psychologists for evaluations for Minor Child, but has not provided Father with any
      Information about said appointments or even informed him of these plans.

  97. Mother testified that she enrolled Minor Ch Hd in Delaware County Community College
      without the knowledge or consent of Father.

  98. Mother stated repeatedly that she trusts Minor Child's judgment "completely." [N.T.,
      September 11, 2015, p. 324]                ·

  99. Mother asserted that Minor Child ls "nearly perfect" multiple times. [N.T., September
      11, 2015, p. 13]                  .

100. Mother seems to be in complete denial regarding Minor Child's repeated attempts to
     hack Into and disrupt the computer systems of Radnor School District. Mother stated
     that Minor Ch lid's disruptions of Radnor School District's IT Systems were the School
     District's fault because "the system was not adequate" and Minor Child merely wanted
     to test the system's capablllties. [N.T., September 11, 2015, p. 1:5],

101.   Furthermore, Mother stated that Minor Child had given the School District "a wake up
       call" by hacking into the system and showlnq the School District where it was
       vulnerable. [N.T., September 11, 2015, p. 16].


                                         Page 17 of 44
 102.    Mother continually denies Minor Child's culpablllty in these Incidents and continually
         attempts to portray his actions in a positive light.

103.     Mother stated that Minor Child does not want to leave friends behind should he move to
         California, Mother additionally stated that at least one of these friends also participated
         ln the disruption of Radnor School District's computer systems.

104.     Mother has gone so far as to frequently state that she does not believe that Minor Child
         has hacked Into any computer systems.
105.    Mother provided testimony to this Court that Minor Child learned his lesson after every
        computer-related dlsclpllnary incident and that each Incident occurred in a different set
        of circumstances. However, this rs not entirely true as the last two Incidents that led to
        Minor Child's withdrawal from Radnor High School both Involved Minor Child
        overloading Radnor High School's IT Systems. Minor Child had been warned by Radnor
        Township School IT personnel that they were aware of his actions and he was warned
        not to continue. Addltlonally, the fact that Minor Child is changing the type of
        disruptive, and at times illegal, behaviors he Is engaging in is not proof that Minor Child
        is learning from his mistakes. The fact that Minor Child Is repeatedly engaging in any
        behavior that requires disciplinary action from his schools is actually proof that he does
        not seem to be learning from past mistakes.
106. There was un-contradlcted testimony that Minor Child has resided with Mother since
     blrth. Mother has provided most of Minor Chlld's dally care. Thls care Included tasks like
     organizing hls education, providing meals, and transportlnq Minor Child to all activities.
     Minor Child's worldvlew and life experiences have undoubtedly been colored, shaped,
     and formed by this custodial experience.

107.    Mother has shown herself to be a fierce and devoted guardian of Ml nor Child. She has
        been highly Involved in Minor Child's schooling, has ensured that he receives the
        support necessary through tutors, and has helped to provide academic guidance for
        Minor Child. However, her passionate guarding of Minor Child has served to alienate
        him from other loving members of his famlly as well as to enable Minor Child to act in a
        way that caused him to face repeated disciplinary action from his schools, and now
        criminal charges.

108.    Furthermore, Mother has also made certain that Minor Child Is Involved In a wide variety
        of extracurricular activities Including Boy Scouts, piano lessons, various sports Including
        Ultimate Frisbee, and community service. However, Minor Child was enrolled in many of
        these activities without the consent or knowledge of Father and always Interfered with
        Father's custodial time.

109.    Mother has Incredibly, astonishingly, and extraordinarily testlfled that she provided
        Minor Child with access to court documents, Including all of the pleadings,
        communications and letters among the lawyers and courts, all custody orders, and
        psychological reports prepared for trial, pre-trial statements, and Father's petitions.
                                          Page 18 of 44
       Mother stated that she provided Minor Child with "every slnqle document" that has
       been generated for this custody case.

110. Additionally Mother stated that she felt Minor Chlld was "mature enough" to be exposed
     to court documents, that "he understands every single sentence," and that she
     discussed these documents and their content wlth Minor Chlld, [N.T., September 11,
       2015, p. 77J.
111.   Mother has conslstently shown poor judgment In allowlng Minor Chlld to view any court
       documents and has gone as far as to say that she wanted Minor Child to view the
       documents so that he would be prepared for trial.

112.   Mother also continues to refute that Minor Child would have been expelled from Radnor
       School District lf he had not been voluntarily withdrawn. She continues to state this
       belief despite the testimony of Father, that Radnor was prepared to promptly expel
       Minor Child if Mother and Father had not withdrawn him.

113. Mother testified that she did not Inform Father that Minor Child had been referred to
     the juvenile authorities, that there was an outstanding juvenile crimlnal petition, or
     provide him with any information regarding Minor Chlld1s crimlnal charges or juvenile
     court proceedings. Mother stated that she did not Inform Father of the criminal charges
     because she would have been humillated to tell him about the situation and feared that
     he would tell her she was a bad mother.

114.   Mother stated that communicatlon between her and Father is poor because of issues
       with money and because she felt Father was hurting Minor Child with his reactions to
       Minor Child's disciplinary incidents at school.

115.   Mother testified that she hopes that Minor Child has more communication with his older
       brothers and that she would help to facilitate a relatlonship among Minor Child and his
       brother.
116.   Mother stated that she does not involve Father In the decisions she makes regarding
       Minor Child because he shuts her down and tells her no frequently.

117.   Mother testified that even If Minor Child were able to return to Radnor School District
       she would not want him to do so.

118.   Mother conceded that California would provide Minor Child witll "a good opportunity"
       regarding his education with computer technology. [N.T., September 11, 2015, pg, 52].

119.   In lieu of testimony a summary letter from H. C.;        , the mother of a friend of
       Minor Child, was admitted. This Jetter praised Mother's parenting and described the
       close friendship between Minor Child and Ms. C.' s     son.



                                         Page 19 of 44
120.    In lleu of testimony a summary letter from o. tl,.,    . a longtlme family friend, was
        admitted. This letter praised Mother's parenting and described the friendship between
        Minor Chlld and Ms. L.'s daughter.
121.   In lieu of testimony a summary letter from S:,~.,          I   a longtime family friend, was
       admitted. This letter praised Mother's parenting.

122.   In lleu of testimony a summary letter from T, O.      1 a longtlme famlly friend, was
       admitted, This letter praised Mother's parenting and devotion to Minor Child.

123. In lieu of testimony a summary letter from B. (:;,           , Mother's business
     colleague, was admitted. This letter praised Mother's parenting and devotion· to Minor
     Child.

124.   Minor Child participates ln several activities Including Boy Scouts, Ultimate Frisbee,
       piano, and volunteering.

125.   Mother testified that she continually scheduled Minor Child's camps during Father's 8
       weeks of summer visitation because she felt that Father was unable to care for Minor
       Child due to his work schedule. This Court notes that whlle Mother has repeatedly
       questioned Father's ability to care for Minor Chlld she has never flied any petition to
       reduce Father's custody, visitation, or to remove him from having joint legal custody,
       nor ls this Court aware of any Children and Youth Investigations regarding Father and
       Minor Child.
126.   This Court conducted an interview of Minor Child In the presence of both parties'
       counsel.

127.   Minor Child stated that he was upset by some of the things that he read in the court
       documents provided to him by Mother. Specifically Mtnor Child was upset by the
       content of the psychological evaluation.

128.   Minor Child testified that he feels communication among Father, Mother, and himself
       was good until child support issues arose and Father remarried.
129.   Mtnor Child stated that he feels Step-Mother Is a very caring person, that he likes her,
       and that he can communicate well with her.

130.   Minor Child testified that Commonwealth Connections Academy is "good," that some
       aspects of onltne schooling are "better than Radnor" including the flexlbllity available,
       and that 'the classes are a lot harder." [N.T., September 11, 201.5, p. 128]. However,
       Minor Child also testified that if given the choice he would return to Radnor Hlgh
       School, and that he missed his friends, having in person interaction with teachers and
       students, and school activities.



                                         Page 20 of 44
131.   Minor Child stated that Mother acts as his "learning coach" for his schoolwork. Mother
       checks that Minor Child has completed his schoolwork daily,
132, Minor Child testified that he would like to attend Carnegie Mellon University but Is also
       thinking of applying to several other schools Including Stanford, In California.
133. Minor Child stated that he would prefer to live with Mother and the he enjoys his
       community in Pennsylvania.

134. Minor Child testified that he would like to spend more tlme with his half-brothers.
135. Minor Chlld testified that he lovesPather, stating "I don't want to give anyone the
     impression that I don't love my father.11 [N.T., September 11, 2015, p. 158].
136. Minor Child testified that Mother Is a "really good person." [N.T., September 11, 2015,
     p. 170].
137. Minor Child repeatedly testified that he feels remorse; however his remorse seems to
       only extend to his sadness at being excluded from Radnor School District and events on
       campus. Minor Chl!d has never demonstrated remorse as to the damage caused by his
       actions. Instead, Minor Chi.Id has only stated that he feels remorse because he cannot
       return to Radnor High School and spend time with friends.               ·

138. George A. Torre testified that he was hired by Mother to tutor Minor Child in several
       school subjects.

139. Mr. Torre testified that he does not have any formal training or a background In
       education and has not been accredited by any Institutions as a tutor.

140. Mr. Torre stated he has never met Father and that he does not speak with Father.
       Furthermore, Mr. Torre stated that the only Interaction that he had with Father was
       during the meeting with Radnor School District Administration to address Minor Chlld's
       withdrawal from the district, in which Father participated by phone.
141. This Court notes that Mother referred to Mr. Torre as "famlly however Mr. Torre
                                                                     11

       testified that he only physically interacts with Minor Child an average of one (1) to two
       (2) times a month and that all other work Is done by phone.

142. Mr. Torre testified that his current focus with Minor Child is preparation for SAT testing
     and that he has been doing less tutoring of Minor Child in recent months.

143. The psychological report completed by Dr. V. Richard Roeder, Ph.D., confirmed that Dr.
     Roeder met with Minor Child on June 5, 2015, that Dr. Roeder had previously spoken to
       Father, and that Dr, Roeder had met with Mother on May 21, 2015. The meetings with
       Mother and Father were for the purpose of obtaining background Information on Minor
       Child,

                                         Page 21 of 44
144. The psychological evaluation of Minor Child completed by Dr. Roeder states, Minor Child
     "seemed to have little remorse, but did express !'egret that he Is not allowed on school
     property for afterschool activities or any other reason.'' See Court's Exhlbit C-1, Page 5.
     Addltlonally, the report states that Minor Child "appears to regret getting into trouble
     and being punished, but shows little remorse for his actions." See Court's Exhibit C-1, ·
     Page 6. The evaluation also states that Minor Child, "has some tendency to be impatient
     and unable to delay gratification with difficulty !earning from past mistakes." See Court's
     Exhibit Cffl, page 6.

145.   Minor Chlld stated in the evaluation, "My Mother worries that Itell my Dad too much/
       See Court's Exhibit C-1, page 5.

146.   When asked about Father filing for custody after Minor Child's removal from Radnor
       High School, Minor Child told Dr. Roeder, 11Me and my mom were a little annoyed about
       that." See Court's Exhibit, C-1, page 4.

147.   Dr. Roeder found that Minor Child "seemed totally agreeable to the Idea.of Increasing
       contact with his father, both physically and through "Skype.?" See Court's Exhibit ,C"1,
       page 6.
148.   Minor Child also referred to several of the past hacking lncldents as "pranks" in the
       evaluation done by Dr. Roeder. See Court's Exhibit, C"1, page 6.

149.   Minor Child stated "They took it too seriously," when asked about the disciplinary
       Incident that led to his withdrawal from Radnor School Dlstrlct. See Court's Exhibit C-1,
       page 4. Additionally Dr. Roeder's evaluation reports Minor Child, "mlnlmlzed past and
       present Incidents," as well as "minimized hls culpabillly for the School District lncldent
       this year." See Court's Exhibit, C-1, page 4.

150.   Additionally Minor Child stated that Father, "could probably teach him a lot," about
       technology and cyber security. See Court's Exhibit, C-1, page 5.

151.   Minor Chlld also stated in the evaluation that he "sometimes had trouble telllng the
       truth." See Court's Exhibit, C-1, page 5,

152.   The Court finds young D. M.            as extremely Intelligent, academically driven, a
       very good child, and loving towards both of his parents.

153.   This Court did not find much of Mother's testimony to be credible as many of her
       statements were self~servlng and contradicted other evidence that was presented.




                                         Page 22 of 44
C. Conclusions of Law

  1. The Court's paramount concern is the best Interest of Minor Child.

  2. This Court will consider the sixteen factors enumerated ln the 11tle 23 Pa.C.S.A. Section
     5328(a)(1) through (16) in rendering a determination of the custody of the Minor Child.
     Based upon Father's Petitions, this Court must also determine whether or not Father rs
     permitted to relocate Minor Child from Delaware County to San Diego, California
     utilizing the ten (10) factors enumerated in Tltle 23 Pa.C.S.A. Section 5337(h)(1) thru
     (10).

  3. In rendering a determination of Minor Child's best Interest and as to Minor Ch!ld's
     relocation to l!ve with Father, this Court considers all of the testimony and evidence
     presented on August 26, 2015 and September 11, 2015 Custody Trial, Including the
     testimony of Father, Mother, Minor Child, Father's wife, Minor Chlld's older brothers, an
     Administrator from Commonwealth Connections Academy, Minor Child's tutor Dr.
     Roeder's report, and all other Exhibits entered into evidence during the one day Trial.

  4. In rendering a determination of custody as both parties through their Petitions have
     requested primary custody of Minor Child, this Court must utilize the sixteen factors set
     forth rn Section 5328(a)(1) through (16) In determining the Minor Child's best Interest.
     This Court determines as follows:

  5. This Court must evaluate, "[w]hich party is more likely to encourage and permit
     frequent and continuing contact between the child and another party." 23
     Pa.c.s.A. Sectlon 5328(a) (1).

      a. Notwithstanding her self-servlnq statements at trlal, Mother has demonstrated an
         ability, desire, and mtent to thwart the relatlonshtps between Minor Child and
         Father as well between Minor Child and other members of Father's family.

      b. Father and Minor Child's brothers all testified that it has been near impossible to
         contact Minor Child at times while he has lived with Mother.

      c. Father has enthuslastlcally stated that he would allow Minor Child "unfettered" and
         "total" communication and visitation with Minor Child's sister should Mlnor Child
         move to California. IN.T., August 26, 2015, p. 91].

      d. Father has shown himself to be willing and able to promote frequent contact
         between Minor Child and Mother, as well as between Minor Child and all of his
         siblings.




                                      Page 23 of 44
     e. This Court notes that there was no testimony or evidence presented that during
        Father's custodial periods that he has ln anyway thwarted or prevented Minor
        Child's contact with hls Mother or his sister.

     f. It Is evident in Dr. Roeder's report that Minor Child often finds It difficult to
        separate his own feelings from those of Mother.

     g. Several of Minor Child's statements also illustrate how Mother's dominating and
        controlllng presence in Minor Child's life influences Minor Child's perception of the
        incidents, particularly those in 2014 and 2015.

     h. Mother1s ever-present control In Minor Chlld's life has undoubtedly skewed Minor
        Chlld's view on how Father should have reacted to said Incidents.. When asked
        about Father fillng for custody after Minor Child's removal from Radnor High
        School, Minor Child told Dr. Roeder, "Me and my mom were a littl~ annoyed about
        that." See Court's Exhibit C-1, page 4. Minor Chlld also stated during the
        evaluation, "My Mother worries that I tell my Dad too much." SeeCourt's Exhibit,
        C-1, page 5.

    i. Mother has shown a pattern of behavior that has ultimately isolated Minor Child
       from other faml!y members.

    j. This Court determi.nes that due to Mother's desire to thwart the relatlonshlps
       between Minor Child and Father's family, as well as Father's desire for Minor Child
       to maintain relationships with all members of Minor Child's family, this factor
       weighs in favor of Father.

6. This Court must evaluate, "the present and past abuse committed by a party or
    member of the party's household, whether there is a continued risk of harm
  . to the child or an abused party and which party can better provide adequate
    physical safeguards and supervision of the child." 23 Pa.C.S.A. Section 5328(a)
    (2).

    a, There were multiple pollce reports submitted by Mother that detailed "domestic
       problems" between the parties, as well as Mother's PFAs against Father, between
       1998 and 2003. No arrests or convictions occurred subsequent to these police
       reports.

    b. This Court heard no testimony of abuse on the part of either party in this case.

    c. Therefore, this Court determines that this factor does not weigh in favor of either
       party having primary physical custody of Minor Child.



                                      Page 24 of 44
7. This Court must evaluate, "the parental duties performedby each party on
   behalf of the chlld." 23 Pa.C.S.A. Section 5328(a) (3).

     a. Minor Child has lived almost exclusively with Mother since his birth.

     b. Mother has provided the daily care for Minor Child, Including the supervision of his
        education, since his birth.

     c, Father has not lived with Minor Child for many years and thus has not aided In the
        daily parental duties of Minor Child, with the exception of during Minor Child's
        periods of vlsltatlon with Father.

    d. During these periods of visitation both Father and Father's Wlfe have performed
       the day-to-day parental duties for Minor Child.

    e. Father had custody of all four (4) of his older sons before they reached the age of
       majority.

    f. Additionally, Minor Child's older sister S    was obviously a part of Father's daily
       life during Mother and Father's relationship. This Court is unaware of whether
       Father ever legally adopted s·       but she bears Father's last name to this day.
       Additionally, based upon testimony, Mother and Father's children all remain In
       contact.

    g. This Court heard no testimony that Father would be unable to perform any of the
       dally duties required of him should Minor Child live with him or merely visit.

    h, This Court determines that this factor weighs sllqhtly In favor of neither party
       having primary physical custody of Minor Child.

8. 11The need for stability and continuityin the child'seducation,family life and
   communitylife," must be evaluated. 23 Pa.C.S.A. Section 5328(a) (4).

    a. · Minor Child has lived with Mother since birth. Father lived with Minor Child and
         Mother for a short period after Minor Chllds birth. Minor Child's older sister also
         lived with Mother and Minor Chlld for most of Minor Child1s life.

    b. Minor Ch lid's family life has been consistent for the majority of his life.

    c. Minor Child has also consistently resided in the Villanova area during his life. Minor
       Child testified t[1at he has known some of his friends since kindergarten.

    d, Minor Child attended Radnor School District until his withdrawal in Spring 2015.
       While Minor Child1s education has consistently occurred In Radnor School Dlstrlct,

                                     Page 25 of 44
        his education has also been inconsistent due to multiple dlscipHnary Incidents.
        These disciplinary incidents culminated In hls removal from the school district and
        his enrollment In Commonwealth Connections Academy.

    e. The stability in Minor Child's community, education, and family life, has all served
       to allow, and even encourage, Minor Child's repeated dlsclpllnary incidents.

    f. Therefore, this Court determines that this factor weighs In favor of Father.

9. This Court must evaluate "the availabilityof the extended family,n 23 Pa.C.S.A.
   Section 5328(a) (5).

    a. This Court notes that while Minor Child's siblings may be considered Immediate,
        and not extended family, this Court wilt discuss their availability to Minor Child
        here due to the sibling1s ages and circumstances.

    b. Minor Child's older brothers are all adults who currently reside in multiple states,
        Including New York and Texas. Several of the brothers have children and families
        of their own.

    c. This Court heard testimony that the brothers have had difficulty communicating
       and seeing Minor Child while he ls in Mother1s care.

    d. In addition to Minor Child's older half-brothers, Father ls married and has a step-
       son. This step-son resides with Father and his wife.

    e. Mother's testified that while she does not have any blood relations, other than
       Minor Child's older sister S'. N\,       , Mother does have several close friends
       who she considers to be family.

    f. Minor Child's older sister, 5' .. M.       . now resides in San Francisco, California.

    g. This Court notes that Father consistently and credibly testified that he would
       provide Minor Chlld with unfettered access to S      should he be awarded primary
       physical custody. This Court notes that there was no testimony or evidence
       presented that during Father's custodial periods that Father has in any way
       thwarted or prevented Minor Child's contact with his Mother or his sister.

    h. Mlnor Child1s paternal grandparents have experienced diminished and restricted
       contact with Minor Child In recent years. Shoufd Minor Child relocate to California
       his paternal grandparents would be able to enjoy a greater role In Minor Child's
       life.



                                      Page 26 of 44
     I.   Therefore, this Court determines that this factor does not favor either party.

10.At this time this Court needs to evaluate Minor Children's "sibling relationships." 23
   Pa.C.S.A. Section 5328(a) (6).

     a. Minor Child has four (4) older half-brothers from Father's previous relationship as
        well as a younger step-brother from Father's current marriage.

     b. Minor Child has an older half-sister from Mother's previous relationship.

     c. Minor Child grew up primarily with his older sister. Minor Child has a strong
        relatlonshlp with his older sister.

     d. Should Minor Child relocate to California Father would allow Minor Child to have
        "unfettered" and "total" access to his older sister. [N.T., August 26, 2015, p, 91]. ·
        Minor Child would also reside much closer to his older sister, who currently Jives In
        the San Francisco area,

    e. Minor Child's relationships with his older brothers have been less consistent, due in
       part to the older brothers' military service.   ·                   ·

    f. Should Minor Child primarlly reside with Father in California he would be able to
       see his brothers more often, Including during their visits to Father's home.

    g. Minor Child has a -good relationship with his younger-step brother. Minor Child
       spends time with his step-brother during hls visits to Father's home.

    h. Minor Chlld's older sister currently resides in the San Francisco area In California.

    I.    Therefore, this Court determines that this factor weighs slightly In Father1s favor.

11. This Court must consider "the weJl.. reasoned preference of the child, based on
    the child's maturity and judgment." 23 Pa.CS.A. Section 5328(a) (7).

    a. Minor Child Is sixteen (16) years old.

    b. Minor Child has expressed a preference to remain in Pennsylvania with Mother.

    c. However, Mlnor Child's repeated disciplinary incidents, as well as the criminal
       charges that have recently been resolved In the Juvenile Court in Delaware
       County, Qlve this Court cause to question his level of maturity, his decislon-maklnq
       abilities, and his judgment.



                                       Page 27 of 44
     d. Additionally, Dr. Roeder's report states Minor Chl!d's, "psychological testing
        suggests that he has some tendency to be Impatient and unable to delay
        gratification with difficulty learning from past mistakes. He may wish to appear
        bold or fearless to his friends, but In doing so demonstrates poor judgment." See
        Court's Exhibit C-1, Page 6.



     e. Minor Child readily admits that Father's computer experience, profession, and
        experience would provide Minor Child with some needed support.

    f. Therefore, this court determines that this factor weighs slightly In favor of Father.

12. "The attempts of a parent to turn the child against the other parent, except in
    cases of domestic violence where reasonable safety measures are necessary
    to protect the child from harm." 23 Pa.CS.A. Section 5328(a) (8). ·

    a. Dr. Roeder's report states Minor Child, "Is acutely aware of the conflict between his
       parents, and appears to be anxious not to anger or upset either of them. [Minor
       Child] appears to sometimes avoid contact with his father in order not to be "In the
       rnlddle.?" See Court's Exhibit, C-1, Page 6.

    b. Mother, shockingly and Irresponsibly, provided Minor Child with complete access to
       any and all documents, reports, and communications that have been Involved In
       this case.

    c. While Mother may not have Intended to harm the relationship between Minor Child
       and Father, she undoubtedly did so by allowing Minor Child access to court
       documents as well as Minor Child's psychological report. Minor Chlld made It clear
       that he was upset greatly by what he read In some of the documents.

    d. Mother's fierce protection of Minor Child has also ultimately served to Isolate Minor
       Child from hls Family, especially from Father. The rift in the relationship between
       Father and Minor Child Is apparent to this Court.

    e. Therefore, this Court determines that this factor weighs in favor of Father.

13. This Court must evaluate, "Which party is more likely to maintain a loving,
    stable, consistent and nurturing relationship with the child adequate for the
    child's emotional needs." 23 Pa.C.S.A. Section 5328(a) (9).

    a. Mother has been the primary caretaker in Minor Chlld's life.

    b. Father is capable of fulflf!ing the necessary parental relatlonshlp and duties
       required for Minor Child.
                                    Page 28 of 44
     c. Mother has no evidence that Father cannot provide Minor Child with a loving and
        stable home life.

     d. Both parties have constantly been lnvolved in Minor Child's life, and It ls apparent
        they both love him deeply.




    e, Thls Court determines that this factor weighs In favor of both parties having
       primary physical custody.

14. This Court must evaluate, "which party is more likely to attend to the physical,
    emotional, developmental, educational and special needs of the chlld." 23
    Pa.C.S.A. Section 5328(a) (10).

    a, Mother has no evidence that Father cannot provide Minor Child with a loving and
       stable home life.

    b. Father Is willing and capable to fulfil the necessary parental relationship and duties
       required for Minor Child.

    c. Mother has falled to adequately monitor Minor Child's computer activities. Minor
       Chlld has engaged in a series of actions that have led to four serious discipllnary
       incidents at his schools. These incidents have escalated in seriousness from minor
       localized activities within his classrooms to more widespread actiVities that have
       caused major disruptions to entire networks, Minor Child1s two most recent
       disciptlnary incidents have lnvclved criminal investigations.

    d. Mother has continually demonstrated that she has not accepted the gravity of
       Minor Child's dlsdpllnary Incidents or hls actions.

    e. Mother has overly shielded Minor Child which has Jed to his alienation from Father
       and Father's family.

    f. Mother's shielding of Minor Child has also led to a lack of consistent
       communication between Minor Chltd and Father as well as between Minor Child
       and Father's family.

    g. Father's knowledge and expertise In the field of computer technology will allow
       him to lead by example when teaching Minor Child about the proper use of
       computers.


                                     Page 29 of 44
     h. Father has the ability to enroll Minor Child in a tradltonal high school close to
        Father's home.

     i.   Therefore, this Court determines that this factor weighs in favor of Father.

15. The Court must look at "the proximity of the residences of the parties." 23
    Pa.C.S.A. Section 5328(a) (11).

     a. Mother resides In, and plans to continue residing in, VIilanova, Delaware County,
        Pennsylvania.

     b. Father resides In, and plans to continue resid1ng In, Bonita, California.

     c. Therefore, this Court determines that this factor does not favor either party as
        neither party Is further relocating. Mother will have the same or more custody than
        Father has had In prior years.

16. This Court must account for "each party's availability to care for the child or
    ability to make appropriate chlld-care arranqernents." 23 Pa.C.S.A. Section
    5328(a) (12).                                                              ·
     a. This Court notes that Minor Child Is sixteen (16) years old and while he does not
          require the same level of care that a younger child would, this Court determines
          that Minor Child does require supervision due to his past actions that have resulted
          In both disciplinary consequences at school and criminal charges .
                    .
     b. Father has testified that whlle he works full time, his company actively encourages
        Father to work several days a week from home. This would allow Father the ability
        to care for Minor Chtld should It be necessary during the school week.

    c. Addltlonal1y, Father's Wife does not currently work and Is a full time stay at home
       mom. She would be ava!lable to care for Minor Child whenever necessary, should
       Minor Child move to Callfornia.

    d. All of Minor Chtld's misdeeds have occurred during Mother's custodial time.

    e. Mother claims to primarily work from home, but due to her business she must go
       on appointments outside of the home.

    f. Therefore, this Court determines that this factor weighs sllghtly in favor of Father.

17. This Court must evaluate, "the level of conflict between the parties and the
    willingness and ability of the parties to cooperate with one another must be
    evaluated. This Court notes that a party's effort to protect a child from abuse


                                      Page 30 of 44
   by another party is not evidence of unwillingness or inability to cooperate
   with that party." 23 Pa.C.S.A. Section 5328(a) (13).

    a. While Mother has repeatedly stated that she would like to communicate more
       frequently wlth Father, her actions have shown otherwise. Mother has regularly
       failed to Inform Father of important events or developments In Minor Child's life,
       Including information regarding the criminal charges facing Minor ChHd.

    b. Minor Child also stated during the evaluation, "My Mother worries that I tell my
       Dad too much." See Court's Exhibit, C-1, page 5.

    c. Addltlonally, Mother has made decisions about Minor ChHd's future without
       informing, or over the objections of, Father. These dedsions Include the choice of
       school for Minor Chlld, enrolllng Minor Child In extracurricular activities, and the
       hiring of a tutor and a "mentor" for Minor Child.

    d. Mother has also stated that she purposefully, and repeatedly, interrupted and
       disrupted Father's summer custodial time with Minor Child by scheduling Minor
       Child's camps during Father's visitations.

    e. Therefore, this Court determines that this factor weighs In favor of Father.

18.Testimony or Indication of drug and/or alcohol abuse by any party, spouse, or
   other family members in the custody case, 23 Pa.C.S.A. Section 5328(a) (14).

    a. This Court heard no testimony of drug and/or alcohol abuse on the part of Father
       or Mother.

    b. In light of the testimony and evidence provided, this Court determines that this
       factor does not weigh ln favor of either party.

19. This Court must assess "the mental and physical condition of a party or member
    of a party's household." 23 Pa.C.S.A. Section 5328(a) (15).               ·

    a. This Court has heard no testimony that Indicates that Mother Is physically or
       mentally Ill. Therefore, this Court determines that Mother ls In good physical and
       mental health.

    b. This Court has heard no testimony that indicates that Father physically or mentally
       Ill. Therefore, thls Court determines that Father is in good physical and mental
       health.




                                   Page 31 of 44
     c. This Court determines that, based on the evidence presented, this factor weighs In
        favor of neither party.

20. This Court believes that there are "any other relevant factors," which are not
    covered In the fifteen other factors. 23 Pa.C.S.A. Section 5328(a) (16).

     a. Dr. Roeder's psychologlcal report states that Minor Child, "appears to regret
         getting Into trouble and being punished, but shows little remorse for his actlons.
         His psychological testing suggests that he has some tendency to be impatient and
        unable to delay gratification with difficulty learning from past mistakes. He may
        wish to appear bold or fearless to his friends, but in doing so demonstrates poor
        judgment. His poor judgment has led to him being in trouble with the Radnor
        School District at least four times, this last time leading to his practical expulsion
        from school." See Court's Exhlblt, C-1, Page 6.

     b. Dr. Roeder's psychologlcal report states that Minor Child "seemed totally agreeable
        to the idea of Increasing his contact with hls father, both physically and through
        "Skype'" and acknowledged that his father had "a lot to teach me." See Court's
        Exhibit, C-1, Page 6.

     c. Dr. Roeder's psycholoqcal report states that Minor Ch!ld, "may benefit from some
        Individual counseling around lmprovlng his social judgment, as well as helping him
        to deal with his spllt.loyaltles with his parents." See Court's Exhibit C-1, Page 6.

     d. Father's profession, expertise, and knowledge of advanced computer systems, as
        well as his knowledge of addictions caused by the extensive use of computers can
        provide much needed support for Minor Child.

21. In rendering a determination of custody, and relocation, this Court must utilize the ten
    (10) factors set forth In Section 5337(h)(1) through (10) in determining whether or not
    Minor Child may relocate to live with Father In California. In rendering a determination
    on relocation, while the moving party bears the burden of establishing whether or not
    the relocation will serve the best Interest of the child, each party has the burden to
    establish the integrity of the motives of the request to relocate.

22. The Court must analyze "the nature, quality, extent of Involvement and
    duration of the child's relationship with the party proposing to relocate and
    with the non-relocatlnn party, siblings and other significant persons in the
    child's life.'' 23 Pa.C.S.A. Section 5337(h)(1).

    a. Minor Child has siblings as a result of his parents' other relationships. Minor Child
       has four ( 4) older paternal half-brothers as well as a younger paternal step-
       brother. Father has four (4) adult sons from a previous relationship and Father's


                                     Page 32   of 44
        Wife has a son. Addltlonally Minor Child has an older maternal halr-stster, Mother
        has a daughter from a previous relationship.

     b. This Court heard testimony that while Minor Child has relationships with all of his      I.



        siblings, he has a close relationshlp with his older sister as she is the sibling that
        Minor Child lived with during hrs childhood. Minor Chl!d's older sister recently
        moved to California.

     c. Minor Child and his older brothers have all stated that they hope to cultivate a
        closer relationship. Their relationships in the past have been hindered by several of
        the older brothers' partlcpaton in the mllltary as well as the distance between
        their homes.

     d, Addltlonally this Court heard testimony that Minor Chlld has a cordial relationship
        with his step-brother and that they enjoy their time together when Minor Chlld
        visits Father and Father's Wife. This Court finds that Minor Child spending more
        quality time with his step-brother, who ls 14 years old and close in age to Minor
        Child, may be a positive experience for Minor Child.

     e. Furthermore, this Court heard testimony from Minor Child, Father, and Father's
        Wife that Minor Child enjoys a good relationship with Father1s Wife and that M[nor
        Child feels that she is a loving, caring person,

    f. Mlnor Chfld has a very stronq bond with Mother. They enjoy a close relationship
       and Mother is greatly Involved with Minor Child's activities and education.

    g. Minor Child and Father have had a consistent relationship throughout Minor Child's
       life. However, Father's visits with Minor Child have frequently been cut short
       because of Minor Child's actlvities and Father has not been able to have all the
       time with Minor Child that he would like. Minor Child has also expressed a hope for
       more contact with Father.

    h. Based upon the testimony and evldence presented, this Court determines that this
       factor weighs In favor of Minor Child relocating to live with Father.

23. The Court must look at "the age, developmental stage, needs of the child and
    the likely impact the relocation will have on the child's physical, educational
    and emotional development, taking into consideration any special needs of
    the child," Section 5337(h)(2).

    a. Minor Child is currently sixteen (16) years old. Minor Child has resided primarily
       with only Mother during his life, while Father was present during some of the
       earliest periods of his life.


                                     Page 33 of 44
     b. Minor Child is currently enrolled in Commonwealth Connections Academy, an
        online school that operates in Pennsylvania.

     c. Minor Child would be enrolled In a high school located near Father should Minor
        Child relocate to California.

     d, Minor Child has had periods of visitation with Father at his home in California
        throughout his life.

    e. Father's employer allows Father to work from home two (2) to three (3) days each
       week. This ability to telecommute would allow Father to be present in much of
       Minor Chlld's daily life -.

    f. Father's employment allows him to enjoy flexible hours and he is knowledgeable In
        the field of technology. Father is well equipped to both educate Minor Child in the
        field of technology as well as to monitor Minor Child's use of technology.

    g. Addltlonally, Dr. Roeders report states Minor Child's "psychological testrng
       suggests that he has some tendency to be impatient and unable to delay
       gratification with difficulty learning from past mistakes. He may wish to appear
       bold or fearless to his friends, but in doing so demonstrates poor judgment." See
       Court's Exhibit, C-1, Page 6.

    h. Minor Child's Is of an age to begin preparing for college and needs to learn how to
       properly use his computer talents. Minor Child would be well served by living with
       Father, who can help Minor Child learn to use his talents.

    I. This Court determines, that based upon the age, developmental stage, and the
       educational needs of Minor Child, relocation of Minor Child to live with Father
       would be In Minor Chl!d's best Interests.

24. The Court must look at the "the feasibility of preserving the relationship
    between the non-relocatlnq party and the child through suitable custody
    arrangements, considering the logistics and financial circumstances of the
    parties."Section 5337(h)(3).

    a. Should Minor Child relocate to Cal!fornla, Minor Child would have the same ablllty
       to maintain a relationship with Mother as he has had with Father !n the past.

    b, Mother would be able to maintain a relationship with Minor Child through phone
       and soclal media contact in addition to periods of visitation, including holidays and
       summer vacations.



                                     Page 34 of 44
     c. Addltlonally, relocatlng to California would allow Minor Child to live In close
        proximity to his older sister, with who he has a close relationship. ·

     d. This Court understands that should Minor Child relocate to California with Father
        his dally life w!II change, However, Minor Child Is currently 16 years old and his
        daily life wlll undergo a drastic change upon his admission to college In two short
        years, regardless of which parent he llves with in the interim.

     e. Based upon the testimony of Father, and the distance between the two parties'
        current residences, this Court determines that this factor weighs in favor of Father.

25. The Court must also factor in "the child's preference, taking into consideration
    the age and maturity of the child." Section 5337(h)(4).

     a. Minor Child Is sixteen (16) years old.

    b. Minor Child testified that his preference Is to remain living In Pennsylvania with
       Mother.

    c. This Court has serious concerns about the quality of Minor Chlld1s judgment.

    d, Minor Child's repeated disciplinary Incidents, as well as the criminal charges that
         have recently been resolved In the Juvenlle Court In Delaware County, give this
         Court cause to question his level of maturity, hls decision-making abllltles, and his
        judgment.

    e. Addltionally, Minor Child's judgment and biases are skewed ln favor of Mother due
       to her indulgent and permissive parenting style and the sheer amount of time that
       Minor Child spends with Mother.

    f. Mother has never pushed, or even encouraged, Minor Child to spend all eight (8)
       weeks of his summer visitation with Father.

    g. Dr. Roeder's report states Minor Child's "psycholoqlcal testing suggests that he has
       some tendency to be Impatient and unable to delay gratification with difficulty
       learnlng from past mistakes. He may wish to appear bold or fearless to his friends,
       but in doing so demonstrates poor judgment." See Court's Exhibit, C~1, Page 6.

    h, Therefore, this Court determines that this factor weighs In favor of Father.

26.The Court must determine "whether there is an established pattern of conduct
   of either party to promote or thwartthe relationship of the child and the
   other party." Section 5337(h)(5).


                                     Page 35 of 44
     a. Dr. Roeder's report states Minor Child, 11is acutely aware of the conflict between his
        parents, and appears to be anxious not to anger or upset either of them. [Minor
        Child] appears to sometimes avoid contact with his father In order not to be "in the
        middle." See Court's Exhiblt, C-1, Page 6.

 b. Minor Child's main mode of communication with Father and his older brother's is
        through electronic means, Including email, Facebook, and Skype.

 c. This Court heard testimony from Father, as well as Minor Child's older brothers,
    that Mother has isolated Minor Child from Father's famlly. Father and Minor Child's
    older brothers stated that they struggled to get In touch with Minor Child, through
    any means, and often did not receive responses when they reached out to Minor
    Child.

 d. Addltlonally Father1s period of custody during summers has consistently been
    interrupted or abbreviated. Mother herself testified that she has regularly
    scheduled camp or other activities during Father's period of summer custody.
    Mother has thwarted attempts by Father to have a closer relationship with Minor
    Child by repeatedly enrolling Minor Child In camps and activities that conflict with
    Father's summer visitation.

e, Furthermore, Mother provided Minor Cl1ild with unlimited access to court
   documents from this case. Minor Child testified that certain documents upset him,
   particularly documents that were flied on Father's behalf. This access to court
   documents undoubtedly had a negative effect on Minor Ch!ld's relationship with
   Father.

f. Mother made multiple self-serving statements during trial. She repeatedly asked
   Minor Child's older brothers to contact her should they be unable to get in touch
   with Minor Child during her cross examinations.

g. Several of Minor Child's statements also Illustrate how Mother1s extensive, ever-
   present and overbearing Influence has served to harm the relationship between
   Father and Minor Child.

h. When asked about Father flllng for custody after Minor Child's removal from
   Radnor High School, Minor Chlld told Dr. Roeder, "Me and my mom were a little
   annoyed about that." See Court's Exhibit, C-1, page 4.

I.     Minor Child also stated during the evaluation, "My Mother worries that I tell my
       Dad too much.1' See Court's Exhibit, C-1, page 5.




                                    Page 35 of 44
    j. Based upon the testimony, this Court determines that this factor weighs In favor of
       Minor Child relocating to be with Father, as Mother has an established pattern of
       Isolating Minor Chlld from both his Immediate and extended family.

27, Will the "relocation will enhance the general quality of life or the child,
    including, but not limited to, financial or emotional benefit or educational
   opportunity."Section 5337(h)(7).

    a. Minor Child would attend Bonita Vista High School In California should he relocate
       to California and live with Father. This school would provide Minor Chlld with social
       interaction, with both peers and teachers, which his current onllne school does not
       provide.

    b. Neither party has produced any evidence that Minor Child will be welcomed back
       to Radnor Hlgh School next year for his Senior year of High School.

    c. Mother did not present any testimony or evidence that Minor Child woutd be
       permitted to enroll in any "traditional" school In the Commonwealth of
       Pennsylvania. Mother candidly testified that she would prefer Minor Child to
       continue his hfgh school education In an onllne school and not Radnor High
       School.

    d, This Court heard testimony that at some point, Mother, herself, considered moving
       Minor Child to live In California. This Court notes however, that it was Mother1s
       Intention to have Minor Child not live with Father but rather with his sister, S1 ·   ·

       and this Court notes that this Idea was not discussed with Father.

    e. Based upon his own testimony, Minor Chlld rnlsses the interaction with students
       and campus life that a traditional brick and mortar school offers.

    f. Minor Child would undoubtedly be able to find a team and continue with his
       passion for Ultimate Frisbee should Minor Child relocate to Californla.

    g. Minor Child would be able to continue his participation In The Boy Scouts In
       California as they are a natlon-wlde organization.

    h, Relocating to California would also allow Minor Child to llve and learn in a place
       known for its central role in the world of technology. Minor Child would also have
       the benefit of daily instruction from Father regardtng the use of computers and
       other technology.

    I. This Court seriously doubts that Radnor School District wlll allow Minor Child to
       ever re-enroll in Radnor High School. This means that Minor Child would have to


                                     Page 37 of 44
        continue with non-tradltlonal forms of education should he remain with Mother In
        Pennsylvania.

     j. Relocating to llve wlth Father would also provide Minor Child wlth unfettered
        access to the paternal relatlves from whom Minor Child has been sheltered from
        while living with Mother.

     k. This Court determines that based upon Minor Child's immediate Inability to return
        to Radnor School District, as well as the ability to en roll Minor Child Into a high
        school 1n California, this factor welghs In favor of Minor Child relocating to
        California with Father.

28.The Court must assess "the reasons and motivation of each party for seeking or
   opposing the relocation.'' Section 5337(h)(8).

     a. Mother has repeatedly stated that she doubts Father's ability to care for Minor
        Child.

     b. Mother attempted to provide this Court with testimony as to Father's bad
       . parenting by testifytng that Father abuses both Minor Child and his step-son,
         However, Mother then Immediately retracted her statement [N.T., August 26,
         2015, vol. II, p. 334].

     c. Mother appears to fear losing her hold on Minor Child. She currently controls
        almost every aspect of Minor Child's life.

    d. Minor ChHd testified that he did not want to relocate to California because he did
       not want to leave his friends or community in Pennsylvania. However the friends
       that Mfnor Chlld does not want to leave are some of the same friends who have
       been involved in the disciplinary actions and criminal charges that have been
       brought against Minor Child.

    e. Father credibly testified that he wishes to relocate Minor Chlld to Callfornia to
       provide Minor Chlld with guidance, support, better educational opportunltles, and
       more access to extended family.

    f. Father is 'corcerned with the best Interests of Minor Child, including Minor Child's
       education, wellbeing, and the prevention of more crlmlnal matters in the future.

    g. Therefore, this Court determines that this factor weighs in favor of Father.

29. The Court must look at "the present and past abuse committed by a party or
    member of the party's household and whether there is a continued risk of
   harm to the child or an abused party." Section 5337(h)(9).

                                    Page 38 of 44
     a. There were multiple pollce reports submitted by Mother that detailed "domestic
        problems" between the parties, as well as Mothers PFAs against Father, between
        1998 and 2003. No arrests or convlctlons occurred subsequent to these pollce
        reports.

     b. There was no current allegation of abuse by either party. This Is not a factor in this
        Court's determination as to whether or not Minor Chlld should relocate to California
        with Father.

30. Finally, the Court must analyze "any other factor affecting the best interest of
    the child." Section 5337(h)(10).
      a. Minor Child has shown great aptitude for, and interest in, computer technology.

     b. Mother has attempted to provide Minor Child with education and guidance about
        technology through means such as the hiring of a "mentor."

     c. Mother does not work In the field of technology and did not testify to having any
        extraordinary knowledge or skills relating to computers.

     d. father works In the field of computer technology and possesses a wealth of
        knowledge and expertise on the subject.

     e. Father would be able to provide Minor Child with Instruction, guidance, and
        education about computer technology, as well as about the responsibilities that
        come with the use of said technology.

     f. father would also be able to better monitor Minor Chlld's use of technology
        because of his knowledge.

     g. Therefore, this Court determines that this factor weighs in favor of Father.

31. Therefore, based upon the above relocation factors, this Court determines that all the
    above factors do support Father's request to relocate Ml nor Child to Callfornla, and
    Father's request to relocate Minor Child to California is hereby GRANTED.




                                    Page39 of 44
                                                                                                    .1
                                                                                                     r


D. CUSTODY ORDER

      Havlng viewed and assessed the witnesses, weighing credibility, and fully considering
the best Interests of the parties' Minor Ch lid, it Is hereby ORDERED AND DECREED as follows:

       1. Lega I Custody:

             a. The parties shall have jolnt legal custody.

                    I. Each is to have equal Input Into the major parenting decisions;

                    Ii. Toe parties must communicate and confer on all matters of Importance
                       related to the Minor Child's health, welfare, and education with a view
                       towards obtaining and following a harmonious pollcy In the Minor
                       Child's best interest;

                   lii. Each parties have equal rights and responsiblllties with respect to the
                       Minor Chlld; that each shall have equal Input Into the material and
                       substantial matters affecting Minor Child Including, without limitation,
                       education, extra-curricular activities, rellgious, medical, and dental;

                   iv. Both parties shall be kept aware of the Minor Child's school activities,
                       performance, state of health, whereabouts, extra-curricular activities,
                       sports, vacations, accidents, and shall be advised, as soon as possible,
                       of any major Illness or medical emergency;

                   v. Both parties shall be given the opportunity to be in attendance at the
                      doctor or hospital with respect to any major Illness or medical
                      emergency;

                   vi. Both parties shall be advised of all sporting, school, school extra-
                       curricular, and other extra-curricular activities, student-teacher
                       meetlngs, and special school programs and concerts, and as Minor
                       Child requests Father shall enroll Minor Child in Boy Scouts;

                  vii. Both parties shall have full and unrestncted access to all school,
                       educational, medical, physician, hospital, and health care Information.
                       Both Parents shall have the affirmative responsibility to Inform school
                       officials, teachers, coaches, therapists, physicians, and any other
                       health care providers that the other parent is entitled to all lnformation
                       regarding the physical and mental health and welfare of Minor Child,




                                       Page 40 of 44
          viii. The custodial parent shall make sure that the Child attends all of his
                activities in which they are involved with, or any new actlvltles that
                both parents mutually agreed upon.

           Ix. Each party shall be named as the Father and Mother on all school
               activity, medical, and counseling forms.


2. Physical Custody:.

     a. Father shall have primary physical custody.

            I. Father's custody shall begin no later than November 28, 2015.

                  1. As the parties agree, Minor Child shall fly to .San Diego, at
                        Father's expense, on November 2?111 or 28th.

                  2. Father shall immediately enroll Minor Child in Bonita Vista High
                     School and Minor Chlld shall begin school there on November
                     30, 2015.

                  3. Father shall inform Bonita Vista Hlgh Schoot that Mother and
                     Father have Joint Legal Custody and provide the school with
                     Mother1s contact informatron and address in Pennsylvania.

                  4. Father shall pay to have Minor Child's clothing and personal
                     belongings that may be shipped to California,

     b. Mother shall have partial custody as follows:

            l. Mother and father shall pick a day for Minor Child to travel from San
               Diego to Philadelphia International Airport for summer visitation. This
               day shall not occur sooner than the Monday after Father's day.
               Mother's summer visitation shall last for seven (7) weeks.

                  1. Father and Mother shall together pick the travel day.
           ii. This Court intends for Minor Chlld to have time with Father and friends
               after the end of the school year. Mlnoi- Child shall not leave for his visit
               with Mother sooner than the Monday after Father's day.
           Iii. Minor Child's activities shall not cause this seven (7) week period to be
                reduced or increased, unless mutually agreed up by the parties. Father
                shall pay all costs associated with Minor Child's travel to and from
                Minor Child's summer visitation with Mother.

                                 Page 41 of 44
             iv.   Mother's periods of custody may be exercised in Pennsylvania,
                   California, or as otherwlse agreed upon by Mother and Father.
              v. No later than thirty (30) days prior to the date of Minor Child's summer
                 visits to Mother. Father shall pay for, and provide the round-trip tickets
                 for, Minor Child's travel to Philadelphia. Father shall also provide
                 Mother and Minor Child with confirmation of the round-trlp tickets
                 thlrtv (30) days in advance of the date of travel.

             vi. Except for the summer vacation period, Mother and Father shall share
                 the costs for all other perlods of visitation equally.
            vii. Mother shall have several other periods of visitation.
                      1. Christmas: Mother shall have Minor Child on odd years from
                         December 23rd through December 31st, and on even years
                         Father shall have December 24h through December 31st.
                         Mother may visit Minor Child In California in even years from
                         December 31st until the end of Minor Child's Christmas Break.
                      2. Sr2r1Dg Br®-k..;, Mother shall have Minor Child during Spring
                         Break, with the exact dates and times to be dictated by Minor
                         Child's school schedule and as mutually agreed upon by the
                         parties.
                     3. Thanksgiving, Easter, other Religious or Civil Holidays, and
                        Special Occasions: The parties shall mutually agree upon
                        visitation for all other holidays or special occasions.
                     4. Other: At Mother's expense she may visit Minor Child in
                        California at any time. Mother may spend four ( 4) days and
                        three (3) nights visiting Minor Child In California on any
                        occasion. Mother must provide Father with notice of such visit
                        thirty (30) days prior to the visit. These visits must not inl-errupt
                        Minor Child's school attendance. This Court notes that due to
                        the distance between the parties scheduling a visit for Mother's
                        Day may be difficult. However, lf Mother is in the Callfomla area
                        on that date she Is to be glven custody of Minor Child for that
                        day.

3. Extracurriculars: Both Parents shall share equally the costs of all extracurricular
   activities1 Boy scouts, and computer camps during the summer. Within thirty (30)
   days of the statement of sald expense, the parties shall reimburse each other.




                                  Page 42 of 44
4. Communication: The non-custodial parent shall be encouraged by the custodial
    parent to have unlimited phone/skype/internet/emall communication with Minor
    Child.

5. Emergencies: In the event of an emergency or Injury concerning Minor Child, the
    party having physical Custody of Minor Child at the time of the emergency shall
    make any Immediate decisions concerning the care of Minor Child. As soon as lt Is
    practical that party shall Immediately Inform the other party of the emergency and
    consult with him or her.

6: School:
       a. Minor Chlld shall attend Bonita Vista Hlgh School. Mother Is to be provided
          with all Minor Child's grades, and school reports, and Mother is encouraged to
          attend any of Minor Child's school functions, meetings, conferences, events or
          trips.

       b. Mother and Father shall also make every effort to communicate regarding
          Minor Child's upcoming college application process, Toe parties should
          discuss all aspects of the schools, Including curriculum, school size, school
          location, unique opportunities the schools may provide, tuition, Joans, and
          financial aid, Mother and Father should also discuss the scheduling of visits to
          different colleges and universities for Minor Child and both parties are
          encouraged to visit schools with Minor Child.

7. No AJienatiom

       a. The parties agree that each shall exert every reasonable effort to maintain
          free access and unhampered contact between Minor Child and the other
          parent and siblings to foster a feel of affection between Minor Child and the
          other parent and siblings.
       b, Neither party shall do anythlng that may estrange Minor Child from the other,
          injure their opinion as to the other, or hamper the free and natural
          development of their love and respect for the other parent and siblings.

       c. Minor Child shall have unfettered communication with his older sister S'
          Minor Child may visit S      as mutually agreed upon by S   , and Father.
          These visits must not Interrupt Minor Child's schooling.

8. Minor Child shall undergo a full physical examination with his new pediatrician,
   family practitioner, or Internist, upon his relocation to California, If necessary,
   Mother and Father shall cooperate In providing authorizations and to send any of
   Minor Child's medical history or records to his new doctors In California.


                                 Page 43 of 44
       9. After insurance, if any, Father shall assume the expense of Minor Child attending a
            minimum of (5) privileged individual counseling and therapy sessions with a licensed
           psychologlst. These privlleged sessions may address issues that will assist in Minor
           Chlld's relocation to Callfornla, Minor Chlld's self-esteem, or other personal issues.
           Being privileged the psychologist shall provide no reports or records nor be required
           to testify in court. The Court reserves the opportunity to obtain verification of Minor
           Chlld's attendance. Within thirty (30) days of Minor Chlld's relocation to California,
           Father shall contact a psychologist and schedule the first therapy session sometime
           thereafter. Father shall timely advise Mother of the name, address, and phone
           number of the psychologist.

              a. If the therapist requests the participation of the partles, both parties are
                 encouraged to participate to whatever extent the therapist may request.

              b, These sessions shall continue as the therapist or Minor Child shall request.
       10. This Order may be further modified, by mutual agreement of the parties or upon
           further order of the Court.

Notice: No party may make a change In the residence of any child which significantly Impairs
the ability of the other party to exercise custodial rights without first complying with all of the
applicable provisions of 23 Pa.C.S.A. §5337(c) and Pa R.C.P. No. 19          regarding relocation .
                                                             .,,,-"'
                                                         /




                                                    "P .     DOZOR, J.




                                         Page 44 of 44
                                                                                            Circulated 06/16/2016 03:02 PM




         IN THE COURT OF COMMON PLEAS OF DELAWARE COUNTY, PENNSYLVANIA
                               CIVIL ACTION - LAW


 P,;M,
                  Plalntlff/Appe/lee
          v.                                             No.: 2000-014826

                                                         3421 EDA 2015
                  Defendant/ Appellant
                                                         IN CUSTODY



Francis Urso, Esquire for Plalntiff/Appellee
Andrew Taylor, Esquire for Defendant/Appellant

                                                 Opinion
                                                                                 ,I ..   ,j
Dozar, J.                                                       December    .2           2015

NATURE AND HISTORY OF THE CASE:

         This Appeal is considered a direct appeal from this Court's November 91 2015

Final Custody Order. The nature and history of the case Is as follows:

                          L.B. M ·     1   Appellant, resides In VIiianova, Pennsylvania.

Appellant was married to Appellee, P. /Vt.                    . Appellee resides in Bonita, CA, the

suburbs of San Diego, California. Appellee and Appellant had one child, D.M.

               hereinafter Minor Child, who was born January 12, 1999 and Is presently 16

years old.

         The partles have had several Custody Orders over the history of this case. All of

these past custody orders have provided both parties with Joint Legal Custody as well

as Mother with Primary Physical Custody and Father with Partial Physical Custody.


                                               Page 1 of 31
 Father's Partial Physical Custody has always consisted of several periods of time during

 the school year as well as a significant amount of tlme during Minor Child's summer

 vacation.

        The first Temporary Custody Order In this case was Issued on December 4, 2002

 by The Honorable Judge Fitzpatrick and provided Mother and Father with Joint Legal

Custody, Mother with Primary Physical Custody, and Father with Partlal Physical

Custody. The next Temporary Custody Order was issued by The Honorable Judge

Fitzpatrick on December 4, 2012 and the parties were again provided with Joint Legal

Custody, Mother again received Primary Physical Custody, and Father received Partial

Physical Custody. On May 31, 2013 a new Temporary custody Order was issued by

Master Wright and signed by The Honorable Nathan/el C. Nichols. This order again

provided parties with Joint Legal Custody, Mother with Primary Physical Custody and

Father with Partial Physical Custody.

        This Court notes that Mother filed multiple Petitions to Modify Custody,

specifically to reduce Minor Child's visit with Father over the summer. These Petitions

were   tne impetus for the   majority of the new Custody Orders. Mother has repeatedly

filed Petitions to Modify Custody to seek a significant reduction in Father's visitation

with Minor Child. Mother flied such motions after the December 4, 2012 Custody Order

and after the May 31, 2013 Custody Order. On June 11, 2013 Mother filed for a Hearing

De Novo appealing the May 31, 2013 Temporary Custody Order. The case was then

assigned to this Court for a determination of custody.



                                         Page 2 of 31
        This Court held a pre-trlal conference on July 9, 2013 and heard argument about

 Father's period of summer visitation with Minor Chl!d. As of the date of the pre-trial

conterence Father had not been able to exercise any of his visitation for 2013 and this

Court found that without Intervention Father would not be able to spend any of his

visitation with Mlnor Child that summer. This Court then entered an Order on July 10,

2013 that specifically addressed Fathers summer visitation and gave Father a period of

partial custody/visitation from August 6th until August 19th of 2013. This Order was

issued at the request of the parties and Minor Child as they were unable to come to an

agreement about the dates of Father's visitation.

       This Court reluctantly provided Father with less visitation time than had been

provided In the previous Custody Orders as a direct result of Minor Child's prescheduled

commitments and the small amount of summer vacation left before Minor Child

returned to school In the fall. During this pre-trlal conference this Court heard credible

testimony that Father had never been able to enjoy the full eight (8) weeks of summer

vacation with Minor Child that all previous custody orders .had provided him. Father's

continually shorten partial physical custody was due to the animosity between the

parties as well as Mother's Intentional scheduling· of events for Minor Child during

Father's visitation.

       This Court notes that while this Court was issuing the Temporary Custody Order

regarding Father's 2013 summer vacation, Mother's Petition to Modtfy Custody was

scheduled before a Master. A Temporary Custody Order was Issued on July 10, 2013 by

Master Wright and signed by The Honorable Spiros Angelos. This Order stated that the
                                        Page 3 of 31
 case was currently on appeal with this Court and that this Court had directed this

 matter to be removed from the Master's list. Following the July 9, 2013 pre-trial

 conference, both the Petition to Modify and the request for a Hearing De Novo were

 consolldated for Trial to be held on October 31, 2013.

        At the October 31, 2013 Trial held before this Court the sole Issue to be decided

was Father's periods of visitation with Minor Child. This Court Issued a Final Custody

Order on November 8, 2013 which provided the parties again with Joint Legal Custody.

Mother was provided with Primary Physical Custody and Father was provided with

Partial Physical Custody. Additionally, unflke past order which provided Father with a

period of eight (8) weeks of custody over the summer break; this Order gave Father an

additional ten (10) day period of custody of Minor Child at the beginning of Minor

Child's summer vacatton. T11e Order also provided Father with another separate period

of three (3) continuous weeks of custody during Minor Child's summer vacation. This

Court determined that this schedule was more likely to be followed by Mother and

Minor Child and would enable Minor Child to attend his Boy Scout and other

commitments that he has over the summer months. Father was also provided with

short periods of Custody during Minor Child's Christmas and Spring break vacations, and

further vlslts to be mutually agreed upon.

       On Aprll 6r 2015 Father filed a Notice of Intent to Relocate, seeking to relocate

Minor Chlld from Pennsylvania to California. On April 14, 2015 Father fifed a Petition to

Modify Custody as well as a Petition for Relocatlon, requesting Primary Custody of Minor

Child and for Minor Child to be relocated to California to live with Father. Mother filed
                                        Page 4 of 31
    an objection to Father's Notice of Intent to Relocate and the Petition for Relocation on

    April 23, 2015.

           Anticipating a Custody and Relocation Trial, this Court Issued an Order on April

    29, 2015 which required Minor Child to undergo a psychological evaluation with Dr. V.

    Richard Roeder, Ph.D.

           This Court held a Custody and Relocation Trial on August 26, 2015 and ·

    September 11, 2015. Following the Trial, this Court issued a Flnal Custody-Order on

    November 91 2015. This Custody Order granted Father Primaiy Physical Custody and

    Mother Partial Physical custody. Mother and Father received Joint Legal Custody. The

    Custody Order ordered Mfnor Chlld to move to Californla no later than November 28,

    2015 to live with Father. Mother was granted visitation with Minor Child for seven (7)

weeks during Minor Chlld's summer vacation as well as several other periods of

visitation.

          On November 12, 2015 Appellant filed an Emergency Motion to Stay1. The

Motion was Denied by this Court on November 17, 2015. Appellant additionally filed a

Children's Fast Track Appeal on November 12, 2015. Appellant's Concise Statement of

Matters Complained of on Appeal, alleges the followlng areas of error:

          1. The Trial Court erred and/or abused Its cllscretion In analyzing the factors
              enumerated in 23 Pa. C.S.A. §5328 as the Court's analysis, tlndlngs of fact,
              and conclusions of law are not supported by the record.

          2. The Trial Court erred and/or abused its discretion in analyzlng the factors
             enumerated In 23 Pa. C.S.A. §5337(h)(1)~(10) as the Court's analysis,
             findings of fact, and conclusions of law are not supported by the record.
1
 This Court notes that Mother fifed an Emergency Pet'tlon to Stay the Relocation of Minor Chlld with the
Pennsylvania superior Court and this Emergency Petition was Denied on November 23, 2015.
                                             Page 5 of :u
        3, The Trial Court erred and/or abused its discretion In disregarding the child's
           preference to remain In Pennsylvania with his mother.

       4. The Trial Court erred and/or abused Its discretion In falling to consider the
          possible harm to the child ln uprooting him from the care pattern he has
          known from a young age.


FACTS:

                                     Appellant, resides In Villanova, Pennsylvania.

Appellant was previously married to Appellee,           · P.   M, 1   Appellee resides ln

Bonita, CA, the suburbs of San Diego, California. Appellee and Appellant had one child,

    .D.M.}           hereinafter Minor Child, who was born January 12, 1999 and Is

presently 16 years old.

       Minor Child has resided with hls older half-slster as well as Mother for the

majority of his life. Minor Child's half-sister has recently moved to the San Francisco

area in California. Father resides with his wife and step-son In the suburbs of San

Diego, California.

       Father Js a Senior System/Cloud Engineer for Illumina. Father has worked for

this particular company since February of 2013, Father testified that his hours are

generally nine to five (9w5) and that his employer permits and even encourages him to

work from home two to three days a week. Father testified to the specifics of his job.

              What I do, or what I did, I was brought in specifically to help
              Illumina launch a product to effectively take a lot of what they do
              in Amazon's Cloud, AWS as rn Amazon Web Services. Illumina had
              a portfolio of software applications that are mainly used by
              chemists and biologists, and geneticists in thetr everyday work to
              analyze biological data samples that have been digitized and then
                                         Page 6 of 31
                  uploaded to be processed and analyzed. My job was to recreate the
                  big Amazon Cloud and shrink wrap lt down Into a very fast high
                  speed computer system that could run on Its own without Amazon,
                  without the Internet, In Nome, Alaska under somebody's desk. And
                  I did that. And I built a team around me to continue that effort and
                  It has launched off now Into four or five different variations of the
                  orlginal. It's called BSO, BaseSpace Onsite.

  [N.T., August 26, 2015, vol. I, p. 67].

         Father's Wife Is a stay at home Mom at present. Father testified that Minor Child

 appears to have a good relationship with his Step-mother, and Father surmised that

 perhaps that was because Minor Child naturally gravitates to women because that Is

how he grew up, surrounded by his Mother and sister. Minor Child's Stepmother has a

fourteen (14) year old son,             ..:5, C. , ,       from a previous relationship who resides with

Father and Father's Wife. This son Is Minor Child's step-brother.

         Mother has an adult daughter,                 S. Jv'\.   I
                                                                         who is Minor Child's half-sister.   2


Father has four (4) adult sons, from his first marriage, who are Minor Child's half-

brothers. .      ::r. M.        'and.         :1-: //\..      ,, two   of Minor Child's half-brothers,

testified during this trial. Both of Minor Chlld's brothers testified that It was very

difficult, if not Impossible, to communicate with Minor Child due to Mother's

Interference. Father also testified that he had found it challenging to contact Minor

Chlld, and that even when he was able to speak to Minor Child that there was a "a

shield of wanton deception." Father stated that Minor Child seemed to always be
     .
holding things back. [N.T., August 26, 2015, p, 89] Minor Child himself confirmed that

he struggled to communicate with Father due to Mother's Interference, stating in Dr.
---·~··~-----
2 This Court Is unaware If Father eve1· !egally adopted · S.      M.        but she ls listed on Mother's
witness llst under this name.
                                                 Page 1 of 31
 Roeder's evaluation, "My Mother worries that I tell my Dad too much." See Court's

 Exhibit C-1, page 5. Dr. Roeder's evaluation additionally states that Minor Child, "is

 acutely aware of the conflict between his parents, and appears to be anxious not to

 anger or upset either of them. [Minor Child] appears to sometimes avoid contact with

. his father in order not to be ''In the middle."" See Court's Exhibit, C-1, page 6.

        Father credibly testltled that he would ensure that Minor Chlld rs able to have

 more contact and communication with his older brothers as well as "unfettered" and

"total" communication and visitation with Minor Child's sister upon Minor Child's move

to California. [N.T., August 26, 2015, p. 91]. Unlike Mother's perpetual lack of

forthrightness with Father regarding Minor Child's life, Father will also provide Mother

with a constant stream of communication and contact regarding any and all legal

custody Issues that present themselves while he has custody of Minor Child. Mother

made numerous self-serving statements during Trial. These plainly self~serving

statements Included Mother repeatedly asking Minor Child's brothers to contact Mother

in the future if they are unable to reach Minor Child and Mother assuring Minor Child's

brothers that she will put them In contact w!th Minor Child at any time in the future.

This Court found much of Mother's testimony to not be credible due to these self-          I
                                                                                           i

serving statements. Mother's testimony also contradicted a great deal of the evidence      I
                                                                                           I
                                                                                           I
that was presented during Trial.                                                           i

       Mother is self-employed and has always lived in the area of Villanova,
                                                                                           I
Pennsylvania with Minor Child. Motlier has shown herself_to be a fierce and devoted
                                                                                           I
guardian of Minor Child. She has been highly involved In Minor Child's schooling, has      I
                                                                                               I
                                         Page 8 of 31
                                                                                               !I
 ensured that he receives the support necessary through tutors, and has helped to

 provide academic guidance for Minor Child. However, her passionate guarding of Minor

Chlld has served to alienate him from other loving members of his family as well as to

enable Minor Child to act In a way that caused him to face repeated disciplinary action

from his schools, and now criminal charges.

       Mother has also made certaln that Minor Child is Involved ln a wide variety of

extracurricular activities Including Boy Scouts, piano lessons, various sports including

Ultimate Frisbee, and community service. However, Minor Chfld was enrolled in many of

these activities without the consent or knowledge of Father and interfered with Father's

custodial time.

       Minor Child has a history of misconduct wJth technology while attending various

schools In Pennsylvania. This Court heard testimony of four ( 4) separate Incidents

during which Minor Ch lid misused school technology. All of these incidents led to

punishment for Minor Child, and ultimately led to, contributed to, and were cause for

his withdrawal from Radnor School District.

       The first of these incidents occurred when Minor Child was In fourth grade. Minor

Chlld changed his security clearance using a teachers computer and was suspended for

doing so. Dr. Roeder's psychological report states that Mother explained to him that

Minor Child had been suspended whlle in fourth grade for changing his computer

security clearance to a high level In his school's IT system. See Court's Exhibit, C-1,

page 3. About the elementary school incident Motlier testified that "It was a local

computer and he [Minor Child] changed his grade level - his reading level because he
                                        Page 9 of 3:1
 was feeling bored." [N.T., September 11, 2015, pg .. 27]. Minor Child also referred to

 several of the past computer Incidents as "pranks" In the evaluation done by Dr.

 Roeder. See Court's ExhibJt, CM1, page 6. Father's testimony was simply that he was

 unaware of the incident In elementary school or the punishment resulting therefrom.
                                                       -,


       Minor Child was suspended for a second time while in middle school for locking

teachers out of computers so that they would be unable to assign homework. Dr.

Roeder's report explains that Minor Child was again suspended In middle school "for

changing passwords so that the teachers could not log in and give homework." See

Court's Exhibit, CM1, page 3M4. Mother testified regarding Minor Child's mlddle school

disciplinary Incident was as follows, "He [Minor Child] didn't change his teacher's

password. He used a very simple technique to lock them out of the system." [N.T.,

September 11, 2015, pg. 14]. Mother Insisted Minor ChiJd merely, "He locked them [the

teachers] out" of their computer system. Mother further explalned that Minor Chl!d

''didn't change" the passwords; but, rather Minor Child realized that "when you put our

password two times or three times wrong the system locks you out ... So all he did was

he showed the kids if you do - if you put the wrong password three times the system

locks you out." [N.T., September 11, 2015, pg. 27]. This Court noted that Minor Child

used thls technique for three (3) different teachers. Dr. Roeder's report states Minor

Chlld, "reported that everyone thought it was funny the he blocked his teachers from

posting homework.'' See Court's Exhibit,   c-t, page 4. Again, this Court heard testimony
that Father was not aware of this Incident or any punishment that resulted therefrom.



                                      Page 10 of31
       Father, despite having Joint Legal Custody, and llvlng In Pennsylvania for some

time, was never Informed of any of Minor Child's transgressions by Mother, Minor Child,

or Mlnor Child's schools. Minor Child was punished by his schools for these offenses.

       In his freshman year of high school, 2014"2015 school year, Minor Child froze

the Radnor School District network through a series of sophisticated hacking exploits.

This incident led to a criminal investigation and dlscipllnary action by Radnor High

School against Minor Child. Again, Father was not notified of this Incident. Dr. Roeder1s

report further outlines Minor Child's high school disciplinary Incidents and states that,

"In the ninth grade, [Minor ChlldJ was In trouble for making ft impossible for people

using the Radnor Township School District computers to go on the Internet. He

apparently lost his computer privileges [at school] for eight months/I See Court's

Exhibit, C-1, page 4.

       During the Investigation Into this 2014 Incident, Minor Child prepared a

statement for Radnor High School which was incorporated into the record as Plaintiff's

Exhibit, P-9, during this Court1s Custody and Relocation Trial. In a Radnor High School

Statement Report, submitted on February 14, 2014, Minor Child stated,

              Last week, I wanted to test a new exploit that would apparently
             freeze most computers that were hard-wlred to the network. It
             worked, this exploit can be done from any computer that is hard
             wired to the Network. This attack consists of a series of IPv6 router
             advertisement packets that are flooded by the thousands. ·Each
             packet contains instructions for a computer to join the fake
             network. So when thousands of packets are flooded, the CPU of the
             computer goes up to 100% trying to join all these fake networks
             thus rendering the computer(s) unusable for the period of time the
             flood Is happening.


                                       Page 11 of 31
 See Plaintiffs Exhibit, P-9.

        An Affidavit of Probable cause, dated February 24, 2014, outlined the incident

 that led to the dlsclplinarv action taken by Radnor School District against Minor Child In

2014. The affidavit states that Radnor High School reported attacks against their IT

systems on 2/10/2014, 2/11/2014, and 2/18/2014. These attacked significantly slowed

and. disrupted the school's network. Additionally, they explained that Minor Chlld

admitted to perpetrating some of the attacks, but not all of them. See Plaintiff's Exhibit,

P-9. In relation to the 2014 incident, Mother testified that: "He [Minor Child] tested a

stress test""He just wanted to see how that particular stress test work." [N.T.,

September 11, 2015, pg. 14]. Mother seemingly approving of Minor Child's conduct in

relation to the 2014 incident testified as follows:

               What happened, he could not test It during - most kids on that
               server playing games. He was providing an environment for the
               children to play on his computers. 60 children were playing. He
               could not stress test his server when all kids were playing
               immediately after school. .. So his logic was that he can stress the
               server while the least amount of chlldren are on the server ... And
               that's during the school hours. So in order for him to connect to his
               server during school hours when he's In school, when he has a
               break, when he as a free period, he created that- he bypassed the
               security filters - in the school district that allowed him - orlglnally It
               was to access his computer to put his homework, to put some
               homework that he forgot.

[N.T., September 11, 2015, pg. 32].

       Mother continued her testimony by Informing this Court of Minor Child's actions

by testifying that:

              He Installed a legal program. It's called VPM ... He installed it in the
              !Pad. The school IPad ... Because through VPM, through iPad, he can
              connect to his computer at home ... Whlch orlglnally he had done lt
                                         Page 12 of 31
               for pulling his homework. It was basically like creating like an
               additional drive.

              Then he realized that now when he has free time he can test his
              server through IPad ... What's happening is he's using his iPad
              through the VPM on !Pad, through firewall of school system Well
              then he goes and he initiate the stress test to his computer He's
              using the school system to get to his server ... So VPM crashes on
              the background. He doesn't even know that VPM crashed ... and now
              " ... The traffic that's supposed to go to his server actually returned
              back to the school.

 [N.T., September 11, 2015, pg. 32-36].

       It was clear through Mother's testimony that she had discussed the 2014 incident

thoroughly with Minor Child who had informed Mother that he had been surreptitiously

connecting to his home computer for reasons other than testing his computer gaming

system.

       Finally, during his Sophomore year at Radnor High School in 2015 Minor Child

again used a series of hacks to slow, freeze, and even crash the Radnor High School

network. Radnor High School reported that these attacks occurred every day between

January 20, 2015 and January 30, 2015 as well as numerous attacks In February and

March. A criminal investigation was launched by the Radnor Pollce Department and it

was determined that Minor Child was the owner of an IP address and username that

had been used to perpetrate these attacks.

       In regards to the incident that occurred whlle Minor Child was a Sophomore at

Radnor Hlgh School, this Court and the records refers to this Incident as the 201.5

Incident. The April 21, 2015 Affidavit of Probable Cause outlined the incldent that led to

the disciplinary action taken by Radnor School District against Minor Child and his

                                       Page 13 of 3:f.
 eventual withdrawal from the school, In 2015. The April 21, 2015 Affidavit of Probable

Cause states that Radnor High School reported that they had been experiencing attacks

against their computer system slowed, froze, and crashed the school's network. Radnor

High School stated that the attacks occurred every day between January 20, 2015 and

January 30, 2015. The April 21, 2015 Affidavit of Probable Cause also states that

· numerous further attacks occurred throughout February and March, Radnor High School

was also able to determine that Minor Child was the owner of an IP address, as well as

the owner of the username, that perpetrated the attacks.

       In regards to the 2015 Incident, Dr. Roeder's report further states,

             In the tenth grade his [Minor Child's] [internet] prlvlleges were
             returned, but he created Internet connections at the school that
             bypassed content filters placed on the system, then shared this
             information with at least one other student who openly misused the
             information and shared It with others.
See Court's Exhibit c-i, page 4.

       MothetJs testimony on 2015 Incident was as follows:

             In 10th grade he [Minor Chlld] had his business. And In order for
             him to maintain his business he did exactly what he tried to do for
             - In 9th grade. He stress test his own server that was in the house
             In the computer that tree of them built together. They built a
             powerful machine and the kids were doing exactly the same. They
             were stress testing his server and put his server down the way like
             the school network went down.

[N.T., September 11, 2015, pg. 31].

      Minor Child discussed wlth the undersigned the 2015 lncdent as follows:
             I had no intent to do that. That was an accident. What I was doing
             was>- you know in we started this tl1ing in September - thls game
                                   M



             server in like September or November and in January we started
             getting - you know, we had to klck people off our game server
             because they were just causing problems. They were, you know,
                                       Page 14 of 31
              being mean to people I guess. And they got a little disgruntled at
             being kicked off so they started basically just taking down our
             server with, you know, Internet - they were llke flooding our
             internet basically.
             So I was trying to make like protection with my computer. I was
             trying to block out these attacks so they wouldn't affect me
             because I was losing players because, you know, the server would
             be down at times.

             So I was doing these attacks to myself, so I could, you know,
             emulate the same thing and try to make rules in my router to block
             them. And the way it basically works Is I had bought a server In the
             Cloud that has a much higher bandwlth than what I have at home.
             So it will basically send tons of data to my computer at home and
             that would - you know, that would be what they were dolng. It's
             called load testing.

             So I was at school when I was throwing these attacks. I was using
             a VPN so the dedicated server In the Cloud would think rm at
              home doing these attacks so they were going to my home Instead
             of the school. And I couldn't do it after school because there were
             people on at that time. You know, I wouldn't want to just kick
             people off. During school hours there's barely anyone on them. And
             I - there - I think there Is either a misconfiguration what I was
             using in the IPad or It was just the app was crashing and it would
             hit the school.
             So if I was correctly using my VPN my home computer would look
             like it was llke telling the server to attack it. And if it was
             mlscontlqured, like it was w!th mine, it would look like it was
             coming from the school. The school was telling the dedicated
             server in the Cloud to attack it. .. From the school I created a path to
             my computer.

[N.T., September 11, 2015, pg. 145-149].

      Minor Child submitted a statement to the Radnor Township Police Department

regarding the 2015 Incident on March 13, 2015. The statement reads,

            At school, I shared Open VPN Software with other students on the
            iPads which allowed them to circumvent the filter. However, I
            personally used this for "Remote Desktop11 and being able to
            remotely manage game servers. I did not attack the school In any
                                      Page 15 of 31
                way, shape, or form. All technology used by me was only supposed
                to be used for m game servers that I maintain and support outside
                of the school. I harbor no malicious Intent for interfering with
                Radnor High School.

 See Plaintiff's Exhibit, P-9.

        Minor Child stated \\They [the school district and the police} took It too seriously,"

when asked about the dlsdpllnarv Incident that led to his removal from Radnor High

School. See Court's Exhibit, C-1, page 4. Additionally Dr. Roeder's evaluation reports

Minor Chlld, "rnlnlmlzed past and present incidents," as well as \'minimized his

culpabillty for the School District Incident this year", See Court's Exhibit, C-1, page 4.

        This Court notes that in his testimony Minor Child states that he was tiying to

test his system while in the interviews of Minor Child attached to the Affidavit of

Probable Cause, Minor Child '\continually stated that he did not "intentlonally" cause the

attacks however could not rationally explain how the attacks are taking place. Minor

Child continued stating he didn't do anything wrong and gave a written statement."

Minor Child informed this Court that he simply wanted to test how the hack works vs.

wanting to test It at school vs. wanting to test it on his own systems, Inconsistent all

around. See Plaintiff's Exhibit, PH9. Dr. Roeder stated that overall Minor Child

"rnlnlmlzed past and present Incidents." Additionally the report states that Minor Child,

"Indicated that his behavior In elementary school and middle school were "pranks," and

that his violations of the school computer system this year were "mlstakes," He seemed

to have little remorse, but did express regret that he now could not go on school

property for efterschool activities or any other reason." See Court's Exhibit, Cm 1, pages


                                        Page 16 of 31
        Dr. Roeder's report also states that when asked about the 2015 Incident Minor

 Child explained that he, "did not realize that he would "get expelled from school" for his

actions." See Court's Exhibit, CM1, page 5. Despite all the evidence and testimony to the

contrary, Mother also stated, regarding Minor Child's multiple dlsclpllnary Incidents and

his use of computers, "I don't think he hacked." [N.T., September 11, 2015, pg. 19].

       Father testified that he was not aware of the 2015 incident and the ensuing

punishment until Mother frantically called him to inform Father that Minor Child has

been placed on a ten (10) day suspension from school. Father at this point was

proceeding without l relation to the 2015 incident. Mother did not inform Father of the search warrants or

 any possible crlm!nal Investigation against Minor Child for misconduct. Father was only

 made aware of a possible criminal Investigation against Minor Child when Minor Child

arrived for his summer vlsitat1on with Father, during the summer of 2015, without any

electronics. When questioned by Father as to why he had no electronics Minor Child

reported that they had been taken by the police as part of an Investigation. Addlt!onally,

Father was only informed of the juvenile charges that were pending against Minor Child

on August 25, 2015 when he arrived In Pennsylvania for the first day of the custody

trial. Father was made aware of these charges by his counsel, not by Mother or Minor

Child. Again, despite having Joint Legal Custody, Mother farled to Inform Father that she

had hired an attorney to represent Minor child in relation to these criminal charges. At

the time of the Custody and Relocation Trlal, this Court was unaware as to whether

Minor Child was Adjudicated Dellnquent or whether there was a Consent Decree

entered by the juvenile court. There was no testimony or evidence presented as to the

Jwenile Court disposition of the 2015 Incident; however this Court Is aware that the

charges against Minor Child have been resolved and Minor Child was placed on juvenlle

probation. This Court does not know the manner In which they have been resolved.

       Mother has also consistently and purposefully failed to inform Father of events In

Minor Child's life and decisions she has made on behalf of Minor Child. Mother has gone

so far as to repeatedly and deliberately, by her own admission, ignore the past Custody

Orders that had provided that the parties had Joint Legal Custody. Mother has

consistently frustrated Father's designation of Joint Legal Custodian of Minor Child, by
                                       Page 18 of 3:L
 either not seeking Father's Input and consideration before making major life choices for

 Minor Chlld or by making major llfe choices for Minor Child over the objections of

 Father. Mother enrolled Minor ChJJd in numerous extracurricular activities without the

 permission of Father. Mother enrolled Minor Child in summer activities during Father's

visitation periods to shorten said visitation, and Mother consulted a psychologist and set

up appointments for Minor Chlld without consulting Father. Mother hired both a·

"mentor" and a tutor for Minor Child without lnformlng Father.

       Mother did not tell Father about the incidents that occurred while Minor Child

was in elementary school or middle school, and while that alone ls not intolerably

troubling for this Court it does show this Court, Father and Minor Chlld a pattern of

Mother deliberately keeping Father uninformed of Minor Chlld1s actions and conduct

which only escalated to the 2014 and 2015 incidents. Mother's lack of communication

and deliberate actions to keep Father unapprised of Minor Chlld's misconduct continued

in 2014 when Minor Child was involved in his first incident of computer hacking at

Radnor High School, for which Minor Child was disciplined. Mother's attempt to keep

Father as uninformed as possible only came to an end when Minor Child was suspended

In 2015 from Radnor High School and Minor Chlld was facing expulsion. It was only

when Minor Child was threatened with expulsion did Mother frantically call Father to

inform him of the predicament that Ml nor Child had gotten himself into, Although this

Court notes that Mother was careful to only reveal to Father the Information that she

wanted to reveal and continued to keep Father clueless about the three prior computer

hacking Incidents.
                                      Page 19 of 3:1.
        This Court notes that Mother's nearly immediately resumed her pattern of acting

 as Minor Child's sole legal guardian by faillng to advise Father that she had enrolled

 Minor Chlld In his current onllne High School and enrolllng Minor Child in Delaware

 County Community College without Father's knowledge, consent or approval

        Additlonally, Mother's need for Father's assistance ended after Minor Child was

voluntarily removed from Radnor Hlgh School, as Mother did not believe lt was

important, necessary or required to 1nform Father about the crlmlnal Investigation

against Minor Child In 2015, the fact that search warrants had been executed, that

Mother had sought the advice and counsel of an attorney and that juvenile charges

were pending. This Court is convinced that If Minor Child did not visit his Father In the.

summer of 2015, Father would have never discovered Minor Child was facing juvenile

adjudication for the 2015 Incident. This Court notes that it was only because Minor Child

arrived in California without his electronics, a rarity for any teenager these days, let

alone Minor Child, that Father inquired as to the reason for the missing electronics and

was informed by Minor Child that they had been confiscated as a result of the search

warrants being issued during the criminal investigation. This Court does not doubt that

Mother has made numerous other decisions that affect Minor Child's life, which this

Court and Father may not be aware of.

       Mother has Incredibly, astonlshlngly and extraordinarily testified that she

provided Minor Chlld with access to all court documents, includfng all of the pleadings,

communications and letters among the lawyers and courts, all custody orders, and

psychological reports prepared for trial, pre-trial statements, and Father's petitions.
                                       Page 20 of 31
 Mother stated that she provided Minor Child with "every single document" that has

 been generated for this custody case. Addltionally Mother stated that she felt Minor

 Chlld was "mature enough" to be exposed to court documents, that "he understands

eveiy single sentence," and that she discussed these documents and their content with

Minor ChUd. [N.T., September 11, 2015, p. 77J.

       Minor Child stat.ed that he was upset by some of the things that he read in the

court documents provided to him by Mother. When asked what specifically had upset

Minor Chlld he stated, "Well, it was actually something In the psychological evaluation

that I saw. You know, my dad describing me ln an unflattering way to the

psychologist." [N.T., September 11, 2015, pg. 139].

       Mother has consistently shown poor judgment in allowing Minor Child to view

any court documents and has gone as far as to say that she wanted Minor Chlld to view

the documents so that he would be prepared for trtal, Mother also contln ues to refute

that Minor Child would have been expelled from Radnor School District If he had not

been voluntarlly withdrawn. She continues to state this belief despite the testimony of

Father, that Radnor was prepared to promptly expel Minor Child If Mother and Father

had not withdrawn him.

       Mother candidly testified that she did not inform Father that Minor Child had

been referred to the juvenlle authorities, that there was an outstanding juvenile

petition, nor provided him wlth any Information regarding Minor Child's criminal charges

or juvenile court proceedings. Mother stated that she did not Inform Father of the



                                      Page 21 of 31
 criminal charges because she would have been humiliated to tell him about the

 situation and feared that he would tell her she was a bad mother.



 DISCUSSION:

    r,   THE COURT DID NOT ERRAND/ORABUSE ITS DISCRETION IN
         ANALYZING THE FACTORS ENUMERATED IN 2.3 PA. C.S.A. §5328 AND
         23 Pa. c.s.A. §5~37(h)(1)-(10) AS THE COURT'S ANALYSIS, FINDINGS
         OF FACT, AND CONCLUSIONS OF LAW ARE SUPPORTED BY THE
         RECORD.

         Mother In her appeal alleges that thls Court erred and abused Its discretion In

Issuing the November 9, 2015 Final Custody Order, which provided Father with Primary

Custody and relocated Minor Child to Bonita, California.

         When reviewing a trial court's actions in a custody case, the Appellate Court is to

review the presiding trial court's legal conclusions for abuse of discretion. The Appellate

Court's scope of review is broad, M.P. v. M.P.1 54 A.3d 950, 953 (Pa.Super.2012). In

reviewing a Trial court's Final Custody order the Appellate Court "cannot make

Independent factual determinations, we must accept the findings of the trial court that

are supported by the evidence." Id Therefore, an Appellate Court will "defer to the trial

judge regarding credibility and the weight of the evidence." Id A Trial Court's Final

Order may be rejected by the Appellate Court, "but only if they involve an error of law

or are unreasonable in light of its factual findings." Id See also J.R.M. v• .J.E.A.1 33
A.3d 647 (Pa.Super.2011); Hanson v,, Hanson, 878 A.2d 127, 129 (Pa.Super.2005);

Landis v. Landis, 869 A.2d 1003, 1011 (Pa.Super.2005). The Appellate Courts defer to

a Trial Court on Issues of credibility and weight of the evidence and testimony because
                                        Page 22 of 31
 lt ls the Trial Court Judge who has had the opportunltv to observe the proceedings and

 demeanor of the witnesses. R,M.G., Jr. v. F.M.G,, 986 A.2d 1234, 1237

 (Pa.Super.2009). 'The parties cannot dictate the amount of weight the trial court places

on evidence. Rather, the paramount concern of the trial court Is the best Interest of the

child. Appellate Interference Is unwarranted If the trial court's consideration of the best

interest of the child was careful and thorouph, and we are unable to find any abuse of

discretion. Id. The test Is whether the evidence of record supports the trial court's

conclusions." Ketterer v. Seffertr 902 A.2d 533, 539 (Pa.Super.2006); W.C.F. v.

M.G., 2015 Pa. Super. 102, 115 A.3d 323, 327 (2015).

       In Commonwealth v. Widmer, 560 Pa. 308, 322, 744A.2d 745,753 (2000),

the Pennsylvanla Supreme Court defined "abuse of discretion" as follows:

          The term 'discretion' Imports the exercise of judgment, wisdom,
          and skill so as to reach as dispassionate conclusion, with the
          framework of the law, and is not exercised for the purpose of
          giving effect to the will of the judge. Discretion must be exercised
          on the foundation of reason, as opposed to prejudice, personal
          motivations, caprice or arbitrary actions. Discretion is abused when
          the course pursued represents not merely an error of judgment,
          but where the judgment is manifestly unreasonable or where the
          law Is not applied or where the record shows that the action is a
          result of partiality, prejudice, blas or Ill will.

Widme9 560 Pa. at 322, 744 A.2d at 753 (quoting Coker v. S.M,, Flinger Co.I' Inc.,

533 Pa. 441, 447, 625 A.2d 1181, 1184-85 (1993}); Custer v.. Cochran, 933 A.2d
1050, 1053-54 (Pa.Super.2007)(en bane); Mescanti v. Mescanti, 2008 Pa. Super. 201,

956 A.2d 10171 1019 (2008).




                                       Page 23 of 31
        This Court has clearly, and thoroughly, weighed all of the necessary factors ln

 both 23 Pa. C.S.A. Section 5328 and 23 Pa. C.S.A. Section 5337 to determine which

 party should have Primary Cust_ody of Minor Child as well as whether Minor Child should

 relocate to California. This Court observed the demeanor of the witnesses and weighed

the credibility of their testimony and evidence. There was no abuse of discretion and

the Appellate Court should affirm the Trial Court's Final Custody Order.

      II.    THE TRIAL COURT DID NOT ERR AND/OR ABUSE ITS DISCRETION
             REGARDING THE CHILD'S PREFERENCE TO REMAIN IN
             PENNSYLVANIA WITH HIS MOTHER.

        Appellant argues that this Court erred by disregarding Minor Child's preference to

remain in Pennsylvania with Mother lnstead of relocating to California to llve with

Father. This Court did not.disregard Minor Chlld's preference to remain with Mother in

Pennsylvania. This Court In fact acknowledged and discussed Minor Child's preference in

lts discussion of both 23 Pa. C.S.A. Section 5328(a)(7) and Section 5337{h)(4). This

Court recognized that while Minor Child would prefer to remain In Pennsylvania with

Mother it is not in his best interests to do so. Minor Child's best Interests are better

served by living In Callfornla with Father than to continue living In Pennsylvania with

Mother, This Court also determined that Minor Child's pattern of misconduct, and even

criminal activity, Illustrated that his maturity, judgment, and decision-making skills are

questionable.

       "While the express wishes of a child Jn a custody action are not controlHng, they

constitute an Important factor that must be considered carefully by the trial court when

determining the child's best Interest/I McMi!len v. McMillen, 529 Pa. 198, 602 A.2d
                                       Page 24 of 31
 845 (1992); Graham v. Graham, 2002 Pa. Super. 64, ~ 20, 794 A.2d 912, 918 (2002).

 In reviewing the preference of a child In a custody case, the child's preference must be

 based on good reasons. E.A,l~1 443 Pa.Super. at 590, 662 A.2d at 1117-18. This

 preference must also be based on the child's maturity and intelligence. However, the

weight to be given the child's preference can best be determined by the judge before

whom the child appears. Cardamone, 442 Pa.Super. at 278, 659 A.2d at 583; Swope

 v. Swope, 455 Pa. Super. 587, 592, 689 A.2d 264, 266 (1997).

       If a Court is not persuaded by the chlld's preference because It would not be in

the child's best interests, the child's preference is simply not controlling. Elll11gsen v.

Magsamen, 337 Pa.Super. 14, 486 A.2d 456 (1984), Altus-Baumhor v. Baumhor,

407 Pa. Super. 276., 281, 595 A.2d 11471 1150 (1991).

       Minor Child's preference to stay in Pennsylvania with Mother Is not in hls best

Interests for numerous reasons and therefore the Court was not controlled by the

preference of Minor Cl1lld. Minor Child's frequent discipline at school ls of great cause

for concern. Minor Child's repeated disciplinary Incidents culminated ln Minor Child

being removed from Radnor High School and banned from re-enrolllng In the school or

entering the premises for the foreseeable future. Minor Child has obviously not been

able to change hls patterns of behavior and avoid misusing computer equipment while

under Mother's care. Minor Child has also faced criminal charges for hls actions with

school-owned computer equipment while in the care of Mother.

Due to his disciplinary issues Minor Child is unable to attend a physical school In

Pennsylvania and has been attending an onllne school. Minor Child testified that he
                                       Page 25 of 31
 misses the ability to Interact with other students and teachers and attend school and

 extracurricular functions. Mother testlfied that she acts as a "!earning coach" for Minor

 Child's onllne schooling and her duties Include signing off on Minor Childs attendance

 and speaking with his teachers. Mother additionally stated that she currently has "total

control" of Minor Child's schooling. [N.T., August 26 2015, p. 309]. Which is disturbing

to this Court as the prior Incidents of computer hacking all occurred under the direct ·

supervision of Mother .

       In rendering the issue of custody and relocatlon, this Court determined that

Mother was unable to provide competent guidance In the area of computers and ethics

regarding computers systems which this Court determines Is necessary. This Court

determines that Mother, herself, believed she needed outside help as she hired Minor

Child a "mentor" in the area of computer technology. This Court notes that Mother

herself continued to testify that she was not technologically savvy and the record Is well

developed that Father Is more than competent in this area to assist Minor Child. Father

however, due to his background In the field of computer technoloqy, Is both willing and

able to provide Minor Child with continuing guidance, educatlon, and supervision about

not only computer technology but also the responsibilities that come al.ong w/ using

technology. Father ls also uniquely capable of helping Minor Child because he has had

custody of the four older boys who have had similar tssues, Including an addlctlon to

computers/gaming. All of the older boys are now flourishing and enjoy a close

relationship with their Father and Father's family despite the circumstances that they

experienced.
                                       Page 26 of 3:t
        Mother's actions have also been directly contrary to Ml nor Child's best Interests.

 Mother testified that she has repeatedly scheduled camps and actlvitles during Father's

scheduled summer visit.ation with Minor Child. Mother has purposefully kept Father from

enjoying the full amount of vlsltatlon with Minor Child provided by past custody orders

for years. Mother has conslstently thwarted the relationship between Father and Minor

Child by not allowing Father to have his full visltatlon with Minor Child, as well as

providing Minor Child with Court Documents that have undoubtedly negatively shaped

and Influenced the way ln which Minor Child views Father. This Court notes that Minor

Child Informed the Court that his views about Father had changed based upon Mother's

egregious actions of providing Minor Child with the Court documents. Minor Child stated

that he was upset by some of the thlngs that he read In the court documents provided

to him by Mother. Whe~ asked what specifically had upset Minor Child he stated, "Well,

It was actually something In the psychological evaluation that Isaw. You know, my dad

describing me in an unflalterlng way to the psychologist." [N.T., September 11, 2015,

pg. 139].

       Mother testified that she purposefully scheduled Minor Child's summer activities

during Father's custodial periods and stated that she did so because she felt Father was

unable to care for Minor Child due to his work schedule. This Court notes that while

Mother has repeatedly questioned Father's overall ability to care for Minor Child she has

never filed any petition to remove him from having joint legal custody, nor Is this Court

aware of any ongoing or past Children and Youth Investigations regarding Father and

Minor Child.
                                       Page 27 of 31
        Therefore, this Court did not err In determining that Minor Child's preference was

 not ln his best Interests.

    XII.   .THE TRIAL COURT DID NOT ERR AND/OR ABUSE ITS DISCRETION
            BY FAILING TO CONSIDER THE POSSIBLE HARM TO THE CHILD IN
            UPROOTING HIM FROM THE CARE PAITERN HE HAS KNOWN FROM
           A YOUNG AGE.

        Appellant's next allegation of error by thls Court is that this Court erred by not

 considering the possible harm to Minor Child that could occur as a result of his

 relocation to California. This Court notes that analyzing, "the possible harm to the chlld

ln uprooting hlm from the care pattern he has known from a young agen is not one of

the factors that a court must analyze when deciding the relocation of a child or the

prlmary custody of a child under 23 Pa.C.S.A, Section 5337 or 23 Pa.C.S.A.

Section 5328, However this Court did consider the possible harm to Minor Child that

could stem from uprooting him from the care pattern he has known from a young age.

This consideration was paramount in several factors including, but not limited to, this

Court's analysis of whether, "relocation will enhance the general quaHty of life or the

ch/kl, lncluding, but not limited to, financial or emotional benefit or educat1onal

opportunity." Section 5337(h)(7), "the nature, quality, extent of involvement and

duration of the chrld's relationship with the party proposing to relocate and with the

non-relocatlnq party, sibllngs and other significant persons in the child's life." 23

Pa.c.s.A. Section 5337(h)(1), "each party's avallability to care for the child or abillty

to make appropriate chlld-care arrangements." 23 Pa.c.s.A. Section 5328(a) (12),

"which party Is more likely to attend to the physical, emotional, developmental,


                                       Page 28 of 31
 educational and special needs of the chlld." 23 Pa.C.S.A. Section 5328(a) (10),

"Which party ls more likely to maintain a loving, stable, consistent and nurturing

relationship with the chHd adequate for the chlld's emotional needs." 23 Pa.c.s.A.

Section 5328(a) (9), "The need for stabilfty and continuity In the child's education,

family life and community life," must be evaluated. 23 Pa.C.S.A, Section 5328(a)

(4), and "the parental duties performed by each party on behalf of the child.'' 23

Pa.C.S.A. § 5328(a) (3). This Court analyzed all of these factors and determined that

they weighed In favor of Father having Primary Physical Custody and Minor Child

relocating to Caltfornta to live with Father.

       This Court also considered the benefits that Minor Child will enjoy from his

relocation to California to llve with Father. These benefits are numerous and significant,

and Include Father's expertise in the field of computer technology and his ability to

mentor Minor Chlld about computer technology, the chance to live and learn in

California which is renowned for Its central role In the world of technology, Minor Child's

opportunity to attend a high school that would provide him with social lnteractlon, with

both peers and teachers, as well as more contact with members of Father's family.

Minor Chlld will also be able to continue his ardent, fervent, passionate participation in

both Boy Scouts and Ultimate Frisbee upon hls move to live with Father as both of

these activities have organizations based in Callfornia. Father's steadfastly and credibly

testified that Minor Child would have unfettered access with his only sister. This Court

found that the number of possible benefits overwhelming exceeded any possible

repercussions Minor Child could experience from this move.
                                        Page 29 of 31
        Furthermore, this Court considered whether Minor Chlld's bestlnterests would be

 served If he were allowed to remain in the same earn pattern he has known from a

young age. Under this care pattern Minor Child has repeatedly engaged In a course of

conduct that has led to multiple disciplinary actions from his schools, and ultimately led

to his removal from Radnor School District as well as the filing of criminal charges

against him. This care pattern by Mother also Included the exclusion of Father from all

major life decisions and the allenatlon of Father and Father's family from Minor Child.

Mother has also repeatedly exercised poor judgment. Mother has consistently Ignored

the requirements of joint legal custody by refusing to seek legally required Father's

approval before making decisions for Minor Child. Mother also, by her own admission,

provided Minor Child with "every slngle document" generated In connection with this

custody case, Including all court documents, pleadings, communications and letters

among the lawyers and courts, all custody orders, and psychological reports prepared

for trial, pre-trial statements, and Father's petitions.

       The estrangement of Minor Child from Father, as a direct result of Mother's

actions, has undoubtedly harmed Minor Child, Father and Minor Child's relationship, and

their abllity to communicate.

       The record of this case, Including the testimony heard at the Trial held on August

26, 2015 and September 11, 2015, fully supports this Court's analysis, findings of fact,

and conclusions of law for both the factors enumerated In 23 Pa. C.S.A. Section 5328 as

well as the factors enumerated in 23 Pa. C.S.A. Section 5337(h)(1)-(10).



                                        Page 30 of 31
       The facts and circumstances provided in this case, and summarized above,

provided this Court with sufficient evidence that Father should have Prlmary Custody of

Minor Child and that Minor Child should relocate to California to live with Father,

CONCLUSIQN:

       For all of the foregoing reasons, the Trlal Court's Final Custody Order, which

granted Father Primary Physical Custody, Mother Partial Physical Custody, and both .

parties Joint Legal Custody, dated November 9, 2015, shzuld b ~e            ./,
                                              .         B    HE COU     :     ·




                                       Page 31 of 31